EXHIBIT 10.1
 


LEASE AGREEMENT
 
Between
 
SF INFINITE DRIVE, LLC
 
as Landlord
 
and
 
ANTRIABIO, INC.
 
as Tenant
 


 
Property:
 
1450 Infinite Drive
Louisville, Colorado
 


 


 


 
Dated as of May 1, 2014
 


 


 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 



SECTION   PAGE       
SECTION 1.
PREMISES, TERM
1
     
1.1
Building; Common Areas
1
1.2
Premises
1
1.3
Term
1
1.5
Use; Compliance: Operation
2
     
SECTION 2
RENT
4
     
2.1
Base Rent
4
2.2
Intentionally Deleted
4
2.3
Late Payments
4
2.4
Intentionally Deleted
4
2.5
Refunds; Adjustments
6
     
SECTION 3.
CONDITION OF PREMISES; ALTERATIONS
6
     
3.1
Construction Of Tenant Finish Improvements And Possession
6
3.2
Alterations Or Improvements
7
3.3
Removal By Tenant
9
3.4
Liens
9
3.5
Survival
9
     
SECTION 4.
INSURANCE
10
     
4.1
Tenant’s Insurance
10
4.2
Form Of Policy
10
4.3
Failure To Carry
11
4.4
Landlord’s Insurance
11
4.5
Priority Of Insurance
11
4.6
Waiver Of Claims And Recovery Rights
12
     
SECTION 5.
REPAIRS AND MAINTENANCE; COMPLIANCE; SERVICES
12
     
5.1
Tenant’s Maintenance Obligations
12
5.2
Landlord’s Maintenance Obligations
12
5.3
Building Services
13
5.4
Telephone Service
14
5.5
Interruption Of Services
14
     
SECTION 6.
DAMAGE TO BUILDING AND PREMISES
14
     
6.1
Restoration
14
6.2
Termination
15
6.3
Insurance Proceeds
15
6.4
Inability To Complete
15
     
SECTION 7
EMINENT DOMAIN
15
     
7.1
Total Taking
15
7.2
Partial Taking
16
7.3
Award
16
     
SECTION 8.
ASSIGNMENT AND SUBLETTING
16
     
8.1
Transfers
16

 
 
i
 
 

--------------------------------------------------------------------------------

 
 
8.2
Assignment And Subletting
17
8.3
Tenant To Remain Obligated
17
8.4
Assignee To Assume Obligations
17
8.5
Change Of Control
18
8.6
Event Of Default
18
8.7
Transfer Premium
18
8.8
Recapture Election
18
8.9
Administrative And Attorneys’ Fees
18
     
SECTION 9.
SIGNAGE
18
     
9.1
Signage
18
     
SECTION 10.
DEFAULTS AND REMEDIES
19
     
10.1
Events Of Default
19
10.2
Landlord’s Remedies
20
10.3
Remedies Cumulative
21
10.4
Landlord’s Defaults And Tenant’s Remedies
21
     
SECTION 11.
COVENANT OF TITLE AND QUIET ENJOYMENT
22
     
SECTION 12.
SUBORDINATION
22
     
12.1
Subordination
22
12.2
Non-Disturbance Agreement
23
12.3
Subordination Of Mortgage Documents
23
12.5
Notice And Right To Cure
23
     
SECTION 13.
INDEMNIFICATION FROM THIRD PARTY CLAIMS
23
     
SECTION 14.
SURRENDER
24
     
SECTION 15.
HAZARDOUS MATERIALS
25
     
15.1
Hazardous Substances
25
15.2
Tenant’s Compliance With Governmental Regulations
26
15.3
Inspection; Compliance
26
15.4
Tenant Indemnification
26
     
SECTION 16.
HOLDING OVER
27
     
SECTION 17.
LANDLORD’S RIGHT TO RELOCATE TENANTS
27
     
SECTION 18.
NOTICES
27
     
SECTION 19.
BROKER’S REPRESENTATION
27
     
SECTION 20.
ESTOPPEL CERTIFICATES
28
     
SECTION 21.
LIMITATION OF LIABILITY
28
     
SECTION 22.
UNRELATED BUSINESS INCOME
28
     
SECTION 23.
ERISA
28
     
SECTION 24.
RIGHTS RESERVED TO LANDLORD
28
     
SECTION 25.
INTENTIONALLY DELETED
29
     
SECTION 26.
OTHER MATTERS
29
     
26.1
Captions
29
26.2
Partial Invalidity
29

 
ii
 
 

--------------------------------------------------------------------------------

 
 
 
26.3
Entire Agreement
30
26.4
Governing Law
30
26.5
Successors And Assigns
30
26.6
Waiver
30
26.7
Litigation And Arbitration Costs
30
26.8
Counterparts
30
26.9
Modifications To Lease
30
26.10
Accord And Satisfaction
30
26.11
Time Of The Essence
31
26.12
No Presumption Against Drafter
31
26.13
Access
31
26.14
Waiver Of Trial By Jury
31
26.15
Areas Excluded From Demise
31
26.16
Rubbish
31
26.17
Due Authorization
32
26.18
Tenant Financials
32
26.19
Force Majeure
32
26.20
No Recording
32
26.21
Ofac Compliance
32
     
SECTION 27.
PARKING
33
     
SECTION 28.
FF&E
34
     
SECTION 29
RIGHT OF FIRST OFFER
34
     
29.1
Right Of First Offer
34
29.2
Terms And Conditions
35
29.3
Termination Of Right Of First Offer
35

 
 
iii


 
 

--------------------------------------------------------------------------------

 





EXHIBITS
 
Exhibit A-1
Legal Description of Real Estate

Exhibit A-2
Floor Plans of Demised Premises

Exhibit B
Rules and Regulations

Exhibit C
Base Rent

Exhibit D
Commencement Certificate

Exhibit E
Agreement Regarding Construction

Exhibit F
Janitorial Specifications

Exhibit G
Tenant Estoppel

Exhibit H
Option Agreement

Exhibit I
Parking

Exhibit J
Landlord’s FF&E



 
SCHEDULES

1.1
Definitions

 
iv

 
 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
 
THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of this 1st day
of May, 2014 (the “Effective Date”), by and between SF INFINITE DRIVE, LLC, a
Delaware limited liability company (“Landlord”), having its principal office at
c/o Grosvenor Fund Management, Inc., Two Liberty Place, 50 South 16th Street,
Suite 2600, Philadelphia, Pennsylvania, 19102, Attention: SHMAEL, and ANTRIABIO
INC., a Delaware corporation (“Tenant”), having its current office at the
Premises (as defined below).
 
WITNESSETH:
 
That in consideration of the rents, covenants and conditions herein set forth,
Landlord and Tenant covenant, promise and agree as follows:
 
Section 1.  Premises, Term.
 
1.1   Building; Common Areas.
 
(A)           Master Lease.  Landlord, as tenant, and Infinite Funding Company,
LLC, a Delaware limited liability company (“Master Landlord”), as master
landlord, are parties under the certain Master Lease Financing Facility
Agreement (the “Master Lease”) dated May 4, 2007.  The term of the Master Lease
expire on June 1, 2014.
 
(B)           Building, Common Areas.  As used herein, the term “Building”
collectively means the multi-tenant R&D property, commonly known as 1450
Infinite Drive, containing approximately 154,420 rentable square feet, and
located on, and related to, certain land lying and being in the City of
Louisville, Colorado, as more particularly described on Exhibit A-1 attached
hereto (the “Real Estate”), together with the Common Areas (as defined in
Schedule 1.1 attached hereto) and other improvements which are now, or may
hereafter be, located on the Real Estate.  Tenant, its agents, employees and
invitees, shall have a non-exclusive license and right to use the Common Areas
in accordance with the terms of this Lease and the Rules and Regulations
(defined in Section 1.5(D) below).
 
All terms capitalized but not otherwise defined herein shall have the respective
meanings ascribed to them on Schedule 1.1 attached hereto and made a part
hereof.
 
1.2   Premises.
 
Approximately 10,364 rentable square feet (“RSF”) of office space in the
Building (“Office Space”), 7,948 RSF of which is identified as Space C-1 and
2,416 RSF of which is identified as Space C-2; approximately 13,474 RSF of
laboratory space in the Building (“Lab Space”) identified as Space A; and
approximately 3,423 RSF of clean room space in the Building (“Clean Room Space”)
identified as Space D, all as depicted on Exhibit A hereto, for a total RSF of
27,261 (collectively the “Premises”).  The foregoing statements of the RSF shall
be binding on the parties, notwithstanding any different measure thereof that
may be made thereafter by or on behalf of either party.
 
1.3   Term.
 
This term of this Lease (the “Lease Term”) shall commence on the date
hereof  (the “Commencement Date” which shall also be the “Rent Commencement
Date”) and shall terminate upon the last day of the seventy two (72) month
period beginning on the Commencement Date, except that if the Commencement Date
is other than the first day of a calendar month, then the term of this Lease
shall
 
1
 
 

--------------------------------------------------------------------------------

 
 
terminate seventy two (72) months after the last day of the calendar month in
which the Commencement Date occurs (in either case, the “Expiration Date”),
unless sooner terminated as provided herein.
 
1.4   Use; Compliance: Operation.
 
(A)   Permitted Use.  The Premises shall be used for the following uses and no
others: (a) in the Lab Space, as research and development biology and/or
chemistry laboratory, and (b) in the Office Space, as business offices. Tenant
shall obtain, at its sole expense, any permit or other governmental
authorization required for Tenant to legally operate its business from the
Premises.  The Parties acknowledge that (a) Tenant may wish to construct and
operate a vivarium in the Lab Space within the Premises (“Vivarium”) if Tenant
can obtain all necessary permits and licenses and otherwise comply with all
Applicable Requirements therefore, (b) the Agreed use (as set forth  above) does
not permit the construction and/or operation of a Vivarium in the Premises and
that Tenant is required to obtain Landlord’s prior written consent therefore;
and (c) Landlord may withhold its consent, which consent shall not be
unreasonably withheld, conditioned or delayed with regard to the construction
and/or operations of a Vivarium in the Premises. Tenant shall occupy and use the
Premises only for general office and related ancillary uses including product
research and development (the "Permitted Use").  Tenant will not use the
Premises for any other use and will not conduct any other business on the
Premises without Landlord’s prior written consent, which consent may be
withheld, conditioned or delayed in Landlord's sole and absolute discretion.
 
(B)   Prohibited Use.  Notwithstanding the provisions of Section 1.4(A) above,
Tenant shall not allow any use of the Premises which will negatively affect the
costs of coverage of Landlord’s insurance on the Building, or cause the
cancellation of any insurance policy covering any portion of the
Building.  Tenant shall notify Landlord of any flammable or explosive liquids or
materials to be kept in the Premises if the quantities exceed the limits cited
on the Environmental Protection Agency’s List of Hazardous Substances and
Reportable Quantities. Tenant shall not allow any use of the Premises which will
cause the value or utility of any part of the Premises or the Building to
diminish or which will endanger, disturb, or interfere with any other tenant or
use of the Common Areas in the operation of the Building by Landlord.  Tenant
shall not permit any objectionable or unpleasant odors, smoke, dust, gas, noise
or vibrations to emanate from the Premises, and Tenant shall not permit any
nuisance or waste upon the Premises or the Building.  Tenant shall not use or
permit the use of the Premises or the Building, or any part thereof, in a manner
that is unlawful, diminishes the appearance or aesthetic quality of the Premises
or the Building or causes damage to the Premises or the Building.  Tenant may
not be in the business of, or permit on the Premises, the sale, storage or
making of alcoholic beverages, the sale or making of weaponry, the sale or
provision of pornographic or sexually explicit materials or services, or the
growing, processing, marketing, distribution, or sale of marijuana or any of its
constituents or any products containing marijuana or any of its
constituents.  In the event of any excessive trash in or outside the Premises,
as determined by Landlord in its sole and absolute discretion, Landlord will
have the right to remove such excess trash, charge all costs and expenses
attributable to its removal to Tenant and impose fines in the event Tenant fails
to remedy the situation.  Tenant will not cause, maintain or permit any outside
storage on or about the Property.  In the event of any unauthorized outside
storage by Tenant, Landlord will have the right, without notice, in addition to
such other rights and remedies it may have, to remove any such storage at
Tenant’s sole expense.
 
(C)   Compliance.  During the Lease Term, Tenant shall observe and comply and
cause the Premises and Tenant’s use thereof and activity thereon to comply with
all Governmental Regulations, including, without limitation, the provisions of
Title III of the Americans with Disabilities Act of 1990 (the “ADA”).  Landlord
shall not be responsible for any non-compliance with any Governmental
Regulations (including the ADA) caused by Tenant, or Tenant’s use of the
Premises or Tenant’s activity thereon.  In the event such Governmental
Regulations shall either: (i) require
 
 
2
 
 

--------------------------------------------------------------------------------

 
 
the removal of Hazardous Substances (as defined in Section 15.1(a)) from the
Premises which Tenant is required to remove pursuant to Section 15 below; or
(ii) require structural changes to the Premises that are not the Landlord’s
obligation to make and pay for pursuant to Section 5.2, then the same may, at
Landlord’s option, be complied with by Landlord on behalf of Tenant, upon
Landlord’s written notice to Tenant. If such work by Landlord relates to the
Premises or is required solely on account of Tenant’s use or occupancy of the
Premises, Tenant shall reimburse Landlord within seven (7) business days of
written demand for the cost of such compliance.  If such compliance relates to
the Premises as well as other portions of the Building, Tenant shall pay
Landlord on demand Tenant’s Pro Rata Share of the actual cost of such compliance
within seven (7) business days of written demand by Landlord.
 
(D)   Rules and Regulations.  Tenant shall observe and comply, and shall cause
Tenant Related Parties (as defined in Section 13.2 below) to observe and comply,
with the rules and regulations attached hereto as Exhibit B, as such rules and
regulations may be modified or amended by Landlord from time to time (the “Rules
and Regulations”).  Landlord shall not be liable for failure of any person to
obey such Rules and Regulations but shall apply all such rules in a uniform and
non-discriminatory manner.  Landlord shall not be obligated to enforce such
Rules and Regulations against any person, and the failure of Landlord to enforce
any Rules and Regulations shall not constitute a waiver thereof or relieve
Tenant from compliance therewith. In the event of a conflict between the terms
and provisions of this Lease and the Rules and Regulations, the terms and
provisions of this Lease shall govern and prevail in each and every instance.
 
(E)   Security.  Landlord has no duty to provide security for any portion of the
Building.  To the extent Landlord elects to provide any security, Landlord is
not warranting the effectiveness of any security personnel, services, procedures
or equipment and Tenant shall not rely on any such personnel, services,
procedures or equipment.  Landlord shall not be liable for failure of any such
security personnel, services, procedures or equipment to prevent or control, or
to apprehend anyone suspected of, personal injury or property damage in, on or
around the Building.
 
(F)   Indoor Plants.  Tenant shall maintain any indoor plants and vegetation
within the Premises in a healthy state.
 
(G)   Environmental Performance Objective.
 
(1)           The parties agree it is in their mutual best interest that the
Building and Premises shall be operated and maintained in a manner that is
environmentally responsible, fiscally prudent, and provides a safe and
productive work environment (collectively, the “Environmental Performance
Objective”).
 
(2)           Tenant shall conduct its operations in the Building and within the
Premises to reasonably minimize:  (i) direct and indirect energy consumption and
greenhouse gas emissions; (ii) water consumption; (iii) the material entering
the waste stream; (iv) negative impacts on the indoor air quality of the
Building and the Premises.
 
(3)           Landlord shall operate and maintain the Building and the Premises
to reasonably minimize:  (i) direct and indirect energy consumption and
greenhouse gas emissions; (ii) water consumption; (iii) the material entering
the waste stream; (iv) negative impacts on the indoor air quality of the
Building and the Premises.
 
(4)           Landlord shall use its reasonable efforts to cause other tenants
of the Building to conduct their operations in the Building and their premises
in conformity with the Environmental Performance Objective.
 
 
3
 
 

--------------------------------------------------------------------------------

 
 
Section 2.  Rent.
 
2.1   Base Rent.
 
(A)   Amount.  Tenant shall pay to Landlord, without demand, in accordance with
the terms hereof, the annual rentals set out on Exhibit C attached hereto (the
“Base Rent”).  Such Base Rent shall be paid in equal monthly installments on or
before the first day of each month, in advance, commencing upon the Rent
Commencement Date subject to the Free Rent Period (defined in Exhibit C), and
continuing through the last calendar month which falls within the Lease Term and
provided that the Base Rent for the first (1st) month of this Lease shall be
payable by Tenant to Landlord (together with the Security Deposit (defined in
Section 25 below)) upon execution of this Lease by Tenant.  In the event the
Rent Commencement Date is not the first day of a calendar month, then the Base
Rent due for such first month of the Lease Term shall be prorated based upon the
number of days in that month in which the  Rent Commencement Date
falls.  Landlord and Tenant shall execute and deliver a commencement certificate
(the “Commencement Certificate”) in the form of Exhibit D attached hereto
confirming the Rent Commencement Date and the Expiration Date.
 
(B)   Manner of Payments.  The payment of Base Rent, Additional Rent and the
payment of any other sums due from Tenant to Landlord under this Lease (herein,
Base Rent, Additional Rent and all such other sums due from Tenant to Landlord
under this Lease are collectively referred to as “Rent”) shall be made in lawful
money of the United States of America and made payable to Landlord or such other
person and at such place as Landlord shall designate in writing from time to
time. Tenant’s obligation to pay Rent is independent of any obligation of
Landlord hereunder and shall be paid without abatement, reduction, demand or
set-off, except as otherwise specifically provided herein. Tenant’s obligation
to pay Rent (whenever arising or accruing) shall survive the expiration or
termination of this Lease on account of a Tenant default, but if the termination
is as a result of a termination right specifically granted to Tenant hereunder,
the obligation to pay Rent shall survive such termination but only as to the
Rent accruing prior to the effective date of such termination.  Notwithstanding
anything in this Lease to the contrary, the first monthly installment of Rent
shall be payable by Tenant upon the date it signs this Lease.
 
2.2   Late Payments.  Any amount not paid by Tenant within seven (7) days of
when due shall bear interest at the rate of ten percent (10%) per annum (the
“Interest Rate”) from the due date until paid in full.   Tenant acknowledges
that the late payment of any Rent will cause Landlord to incur costs which would
be costly or inconvenient to establish.  Tenant and Landlord agree that it would
be impossible or extremely difficult to fix Landlord’s actual damages if any
Rent is not paid when due, and such interest at the Interest Rate represents a
reasonable sum considering all of the circumstances, and represent a fair and
reasonable estimate of the costs that Landlord will incur by reason of late
payment.  Acceptance of such interest at the Interest Rate shall not limit
Landlord’s right to exercise any of its rights or remedies under this Lease or
otherwise available at law or in equity, and such interest at the Interest Rate
shall be in addition to all of Landlord’s other rights and remedies hereunder or
at law or in equity.
 
2.3   Additional Rent.
 
(A)   Amount; Triple Net Lease. The Base Rent to be paid by Tenant to Landlord
is intended to be absolutely triple net.  As such and beginning on the Rent
Commencement Date, Tenant shall pay to Landlord at the same time as it is
required to make payment of Base Rent, an amount (the “Additional Rent”) equal
to Tenant’s Pro Rata Share of Taxes and of Sector Expenses for each Sector (as
such terms are defined in schedule 1.1) attributable to the Premises during the
Lease Term.  In all events, Tenant shall be responsible for and shall pay before
delinquent all municipal, county, state and federal
 
4
 
 

--------------------------------------------------------------------------------

 
 
taxes assessed during the Lease Term against any leasehold interest of Tenant or
any property owned by Tenant and located in the Premises.
 
(B)   Payment.  The Additional Rent shall be paid as follows:
 
(1)           For each calendar year (and prior to the Rent Commencement Date
with respect to the partial calendar year prior to the first calendar year of
the Lease Term), Landlord may notify Tenant as to monthly installments on
account of Additional Rent payable by Tenant based on Landlord’s reasonable
estimate of each of Taxes and Expenses for such calendar year.  If Landlord
fails to notify Tenant of the amount of any monthly installments for a calendar
year, Tenant shall pay monthly installments on account of Additional Rent at the
rate last paid by Tenant until Tenant’s receipt of Landlord’s written
notice.  The amount of such installments may be adjusted by Landlord upon
written notice to Tenant. On the first day of the calendar month after
Landlord’s notice of any such adjustment, Tenant shall, if such adjustment
increases the amount of Additional Rent owed to Landlord (in addition to the
revised monthly estimate), make a lump sum payment to Landlord in an amount
sufficient to bring total payments to date on account of Additional Rent
current, so that such total payments for the then current calendar year will
equal Landlord’s revised estimate of Tenant’s Additional Rent.  If Landlord’s
notice of adjustment decreases the amount of Additional Rent owed to Landlord,
Landlord shall pay to Tenant within thirty (30) days of such notice an amount
sufficient to reimburse Tenant for any Additional Rent paid by Tenant in excess
of Landlord’s revised estimate of Tenant’s Additional Rent.
 
(2)           If the last Lease Year is not a full twelve-month period,
Additional Rent for such Lease Year shall be prorated based upon the number of
days falling in the Lease Term.
 
(3)           Within five (5) months after the expiration of each calendar year,
Landlord shall determine the actual Taxes and Expenses for the prior Lease Year,
and shall notify Tenant as to the amount thereof and the Additional Rent
resulting therefrom (an “Annual Additional Rent Notice”) and an itemized
breakdown of each of Taxes and Expenses. If the Additional Rent actually due
exceeds total estimated payments made by Tenant on account of Additional Rent
for such calendar year, then Tenant shall pay Landlord the full amount of any
such deficiency within thirty (30) days after receiving the Annual Additional
Rent Notice.  If the Additional Rent actually due is less than the total
estimated payments made by Tenant on account of Additional Rent for such
calendar year, then Landlord shall, within thirty (30) days of delivery of the
Annual Additional Rent Notice, reimburse to Tenant an amount equal to the amount
of any excess.
 
(4)           Any delay or failure by Landlord in delivering any estimate or
actual statement pursuant to this Section 2.3 shall not constitute a waiver of
its right to receive Tenant's payment of Taxes and Expenses, nor shall it
relieve Tenant of its obligations to pay Taxes and Expenses pursuant to this
Section 2.3.
 
(C)   Right to Audit.  So long as Tenant has paid in full any amount owing under
an Annual Additional Rent Notice, Tenant may, at Tenant’s sole cost and expense,
at any time after at least five (5) days notice to Landlord given within thirty
(30) days after Tenant receives such Annual Additional Rent Notice from
Landlord, review Landlord’s records of each of Taxes and Expenses for the time
period covered by such Annual Additional Rent Notice, to the extent such records
are reasonably necessary for Tenant to conduct its audit.  If any records are
maintained at a location other than the management office for the Building or
the Premises, Tenant may either inspect the records at such other location or
pay for the reasonable cost of copying and shipping the records.  Any such
review and correction requested by Tenant must be completed and requested within
ninety (90) days of Tenant’s receipt of the Annual Additional Rent Notice in
question or Tenant’s right to object shall be deemed waived.  The records
obtained by Tenant shall be treated as confidential.  If Tenant’s review of
 
5
 
 

--------------------------------------------------------------------------------

 
 
Landlord’s books and records discloses that Tenant’s Pro Rata Share of Taxes
and/or Expenses paid by Tenant for the period under review exceeded the actual
amount properly allocable to Tenant (an “Overpayment”), then, so long as
Landlord agrees with such determination by Tenant, Landlord shall promptly pay
to Tenant an amount equal to the Overpayment.  In no event shall Tenant use an
auditor who is compensated in any manner on a contingency or similar fee basis.
 
If Landlord and Tenant are unable to agree on the amount of the excess paid by
Tenant within thirty (30) days after the ninety (90) day period referred to
above, then Tenant shall have the right, within five (5) days after the
expiration of such extended period to submit such dispute for resolution by
binding arbitration with a mutually acceptable certified public accountant (a
“CPA”) having not less than five  (5) years experience with respect to the
auditing and review of operating expense statements  office buildings in the
Denver Metropolitan Area. If Landlord and Tenant cannot agree on a CPA within
fifteen (15) days of Landlord’s receipt of Tenant’s election to submit such
dispute to arbitration, then within five (5) days thereafter, each shall select
a CPA and within ten (10) days thereafter, the two appointed CPAs shall select a
third CPA and the third CPA shall be the arbitrator to resolve such dispute.
 
2.4   Refunds; Adjustments.
 
(A)           Refunds.   If Landlord secures and receives a refund of any Taxes
for which Tenant has paid Tenant’s Pro Rata Share, then Landlord shall pay to
Tenant, Tenant’s Pro Rata Share of the amount of refund less all reasonable
costs and expenses of securing the refund (including reasonable attorneys’
fees).
 
(B)   Adjustments. If the average occupancy level was less than ninety-five
percent (95%) of the total RSF of the Project during a calendar year, the actual
Expenses for that calendar year shall be adjusted to equal Landlord's reasonable
estimate of Expenses had ninety-five percent (95%) of the total RSF of the
Project been occupied.
 
Section 3.  Condition of Premises; Alterations.
 
3.1   Construction of Tenant Finish Improvements and Possession.
 
Attached hereto as Exhibit E is an Agreement for Construction which is hereby
incorporated into this Lease and shall be binding on the parties. Tenant will
perform or cause to be performed the Work, subject to payment of the Tenant
Allowance as set forth in Exhibit E.  Except as specifically set forth in the
Agreement for Construction regarding payment of the Tenant Allowance, (A)
Landlord is leasing the Premises to Tenant in its “AS IS, WHERE IS, WITH ALL
FAULTS” condition, without any representation or warranty with respect to the
Premises or the Building, or their condition, or with respect to the suitability
thereof for Tenant's business.  Landlord shall have no obligation to make or pay
for any improvements or renovations in or to the Premises or to otherwise
prepare the Premises for Tenant’s occupancy. Upon delivery of possession of the
Premises to Tenant, Landlord and Tenant shall execute the Commencement
Certificate which, besides confirming the Rent Commencement Date and Expiration
Date, will contain acknowledgments that Tenant has accepted the Premises and its
condition, and that the Premises and the Building are satisfactory in all
respects.  Tenant shall be deemed to have accepted the Premises and it’s as-is
condition as of the Rent Commencement Date, even though the Commencement
Certificate may not have been executed. Notwithstanding the foregoing, Landlord
represents and warrants that to its knowledge, as of the Commencement Date, (i)
the Building’s systems (including, without limitation the electrical and
mechanical systems) are in good working order, (ii) Landlord has not received
any notices of violations of law from any controlling governmental entity which
remain uncured and (iii) Landlord has not received any notices of violations of
the ADA that remain uncured.  Reference in this Lease to the “knowledge” of
Landlord or any “notice” having been “received” by Landlord, in any
 
6
 
 

--------------------------------------------------------------------------------

 
 
variation of such references, such references; (i) shall mean only the actual
knowledge of, or notice actually received personally by, Irina Pistolet; (ii)
shall not mean or include any imputed or constructive knowledge of Irina
Pistolet, or any notice constructively received by Irina Pistolet; (iii) shall
not include any actual, imputed or constructive knowledge of any officer, agent,
employee or affiliate of Irina Pistolet or Landlord, or any other person or
entity, or any notice actually or constructively received by any officer, agent,
employee or affiliate of Landlord, or any other person or entity; and (iv) shall
not be deemed to imply that Irina Pistolet or any other person or entity has
undertaken, or has any duty or obligation to undertake any investigation or
inquiry with respect to the subject matter thereof.
 
(A)   Beginning on the mutual approval of the Final Plans (as defined in the
Agreement for Construction), Tenant shall have the right, subject to the rules
and regulations of the General Contractor, to access the Premises and Building
to install its telephone and information systems and equipment, furniture and
other fixtures, and to perform such other related activity in the Premises
preparatory to Tenant’s occupancy. Tenant’s activity within the Premises prior
to the Commencement Date shall be on subject to all terms and conditions of this
Lease (other than payment of Rent and Additional Rent), particularly including
the insurance provisions hereof.  Tenant shall be solely responsible (as between
Landlord and Tenant) for coordinating its work with the General Contractor.  Any
delay in the substantial completion of the Tenant Improvement work which results
from Tenant’s (or its contractors’ or agents’) presence on the Premises or in
the Building or resulting from the construction or installation by Tenant of any
improvements, or fixturing or cableing prior to the Commencement Date, shall
constitute a Tenant delay.
 
3.2   Alterations or Improvements.
 
(A)   Permitted Alterations. Any and all improvements or alterations in, or
additions, changes or installations to the Premises (an “Alteration”) performed
by or on behalf of Tenant shall be governed by the terms of Sections 3.2(A), (B)
and (C).  This  3.2(A) does not apply to the Work subject to Exhibit E which
shall be governed by provisions of Exhibit E.  Tenant shall not permit or cause
any Alteration to be performed within or to the Premises without first obtaining
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed so long as: (1) no Event of Default exists
hereunder, (2) such Alterations (i) do not impact the structural components of
the Premises or any improvements located at the Project, including but not
limited to the foundation, bearing walls, structural steel, footings, roofs or
any other exterior component or portion of the Building or (ii) do not impact
the air conditioning, ventilation, electrical, plumbing, utility or mechanical
systems of any improvements located at the Building, or (iii) do not impact any
other tenant’s premises and are not visible from the outside of the Premises,
(3) such Alterations are consistent with the quality and materials utilized in
the initial build out of the Tenant space; (4) the cost of any such Alterations
does not exceed $25,000 in any one instance or more than $50,000 in the
aggregate in any consecutive twelve (12) month period; and (5) such Alterations
are in full compliance with the Rules and Regulations and with the Governmental
Regulations.  Any Alteration not complying with the foregoing sentence shall not
be performed without Landlord’s prior written consent, which may be withheld in
Landlord’s sole and absolute discretion unless such Alteration is required by
Section 1.4(C) of this Lease (in which event Landlord shall not withhold,
condition or delay its consent unreasonably).  Tenant agrees to pay to Landlord
a fee equal to its actual “out of pocket” third party costs of its review of
plans and specifications, inspection of work, and other activities regarding
Alterations within twenty (20) business days after Tenant's receipt of invoices
either from Landlord or such consultants.  Tenant acknowledges that in no event
shall Landlord’s approval of any Alterations or plans and specifications
therefor be deemed to be Landlord’s warranty to Tenant that said Alterations or
plans and specifications therefor are in compliance with the Governmental
Regulations or are suitable for Tenant’s use of the Premises.  Tenant shall pay
the entire cost of any Alteration permitted hereunder and, if requested by
Landlord, shall provide Landlord with evidence reasonably satisfactory to it of
Tenant’s financial ability to pay the cost
 
7
 
 

--------------------------------------------------------------------------------

 
 
of such Alteration.  Upon completion of any Alteration, Tenant shall promptly
furnish Landlord with final sworn owner’s and contractors’ statements and full
and final waivers and releases of lien covering all labor and materials included
in such Alteration.
 
(B)   Procedures.  Prior to commencing any work in connection with the
Alteration, Tenant shall submit to Landlord for Landlord’s review and approval
the following (and Tenant's request for Landlord's consent shall not be complete
until all of the following has been submitted to Landlord):  (a) detailed plans
and specifications for all of the proposed Alterations; (b) names and addresses
of each of the contractors and subcontractors; (c) copies of all contracts,
subcontracts and necessary permits; (d) evidence reasonably satisfactory to
Landlord that such contractors and subcontractors possess the insurance coverage
required pursuant to Section 4 below, including certificates of insurance, in
form and amount reasonably satisfactory to Landlord, from all contractors and
subcontractors who will perform labor or furnish materials, insuring Landlord
against any and all liability for any damages, claims, expenses, liabilities and
causes of action (including personal injury (including, without limitation,
workers’ compensation claims) and property damage) that may arise out of or be
in any manner connected with the Alterations (collectively, the “Alterations
Claims”).  Landlord shall notify Tenant of its approval or disapproval of such
plans and specifications and the work described therein within five (5) business
days of receipt thereof.  If Landlord shall object, Landlord shall state in
writing and in reasonable detail the basis for its objection. Tenant may revise
its plans and specifications to incorporate such comments and, if Tenant does
so, it may again request Landlord’s consent pursuant to the process described
above.  Neither approval of the plans and specifications nor supervision of any
Alteration by Landlord shall constitute a representation or warranty by Landlord
as to the accuracy, adequacy, sufficiency or propriety of such plans and
specifications or the quality of workmanship or the compliance of any Alteration
with Governmental Regulations.  Tenant shall indemnify, defend and hold Landlord
harmless from any Alterations Claims (including Alterations Claims arising out
of Landlord’s approval of Tenant’s plans and specifications for any
Alteration).  The foregoing indemnity shall survive the expiration or
termination of this Lease.  To the extent Tenant revises any plans and
specifications after obtaining Landlord’s approval thereof, Tenant shall
re-submit such plans and specifications to Landlord contemporaneously with such
changes and Tenant shall obtain Landlord’s approval to such revision prior to
commencing any work with respect to such revision.
 
(C)   Performance.  All Alterations shall be performed in a good and workmanlike
and first-class lien free manner, using new materials and in accordance with the
plans and specifications submitted to and approved by Landlord as well as in
accordance with all applicable Governmental Regulations and the Rules and
Regulations.  In addition, all Alterations shall be performed by contractors and
subcontractors who possess the requisite experiences, personnel, financial
strength and other resources necessary to perform and complete the proposed
Alterations in a good and workmanlike lien free manner.  All contractors and
subcontractors performing an Alteration shall work in harmony with Landlord’s
and other tenants’ contractors and subcontractors.  Tenant shall cause all
Alterations to be performed in such manner so as not to (i) obstruct access to
the premises of any other tenant in the Building or any part of the Common Areas
or disrupt any Building service or equipment or any other tenants’ equipment; or
(ii) interfere with any work being performed by Landlord, other tenants, or
their respective contractors and subcontractors, or (iii) permit or allow any
labor dispute or disruption, work stoppage, or picketing anywhere within or
outside of the Building arising out of Tenant’s failure to utilize union
labor.  Tenant shall, at its sole cost and expense, file all plans and
specifications for all Alterations, as required by all Governmental Regulations.
Prior to commencing any Alteration, Tenant shall have obtained and delivered to
Landlord true and complete copies of all permits and other licenses and
approvals required by applicable Governmental Regulations to commence and
complete any Alteration.  If either Landlord, in its sole and absolute
discretion, consents to an Alteration which may impact a Building system or may
impact the Building’s structure or roof, Tenant shall only perform such work by
using those contractors and subcontractors satisfactory to Landlord. All
Alterations shall be staged in
 
8
 
 

--------------------------------------------------------------------------------

 
 
areas reasonably acceptable to Landlord.  Tenant agrees that Landlord shall have
the right, but not the obligation, to inspect Tenant’s construction of the
Alterations.  Landlord’s inspections of construction shall be done solely for
the benefit of Landlord, shall not constitute confirmation or a warranty by
Landlord that the Alterations are in accordance with the Governmental
Regulations or this Lease, and shall not alter Tenant’s liability and
responsibility under this Lease.  Landlord shall have the right, at all
reasonable times, to post on the Premises and record any notices of
non-responsibility which it deems necessary for the protection of Landlord’s
interests from any liens or claims in connection with said Alterations.  Tenant
shall deliver to Landlord, within twenty (20) days following installation of
each Alteration, (1) accurate, reproducible as-built plans, (2) proof of final
inspection and approval by all governmental authorities, (3) complete lien
waivers acceptable to Landlord for all costs of the Alteration, and (4) a copy
of a recorded notice of completion (to be provided by the Tenant's contractor
performing the Alteration, and which will include applicable governmental agency
approvals, such as a permit card indicating the city building department’s
approval of the work, and a final invoice indicating the completion of the
work).
 
3.3   Removal by Tenant.
 
Any Alteration or other improvement made by Tenant in or upon the Premises
(excepting only Tenant’s furniture, equipment and trade fixtures), whether
temporary or permanent in character, shall become Landlord’s property upon its
attachment to the Premises and shall remain upon the Premises at the expiration
or termination of this Lease without compensation to Tenant unless otherwise
agreed to by the parties in writing; provided, however, that Landlord shall have
the right, subject to the limitation set forth in the next grammatical sentence,
to require Tenant to remove any Alteration and restore the Premises to the
condition existing immediately prior to the Alteration, all at Tenant’s sole
cost and expense.  To the extent specifically requested in writing by Tenant,
Landlord shall inform Tenant at the time Landlord consents to any Alteration,
Landlord’s determination as to whether Tenant shall be required to remove such
Alteration at the expiration or termination of this Lease.
 
3.4   Liens.
 
Tenant agrees to keep all of the portions of the Building (including the Real
Estate) free and clear of all liens arising out of, or claimed by reason of, any
work performed, material furnished or obligations incurred by or at the
insistence of Tenant, and to indemnify and save Landlord and its agents and
employees harmless from all such liens or claims of lien and all attorneys’ fees
or other costs and expenses incurred by reason thereof. Should Tenant within
fifteen  (15) days after written notice from Landlord fail to: (i) fully
discharge any lien or claim of lien, or (ii) bond over such lien by bond
satisfactory to Landlord and Landlord’s lender, if any (which bond shall also
cover costs of defense), Landlord may, at its option and without limitation of
any of its other rights and remedies available at law and in equity and under
this Lease, pay the same or any part thereof, and the amount of such payment
shall be due and owing to Landlord from Tenant with interest thereon at the
Interest Rate from the date incurred until the date paid in full.  Such amount
shall be deemed to be Rent under this Lease as of the date of such payment by
Landlord. No liens of any character whatsoever created or suffered by Tenant
shall in any way, or to any extent, attach to or effect the rights of Landlord
in the Premises, the Real Estate or the Building.
 
3.5   Survival.
 
Tenant's obligations in this Section 3 shall survive the expiration or
termination of this Lease with respect to any claims brought by Landlord within
one (1) year of such expiration or termination.
 
 
9
 
 

--------------------------------------------------------------------------------

 
 
Section 4.  Insurance.
 
4.1   Tenant’s Insurance.
 
Tenant shall, at its expense, keep in full force and effect the following
insurance policies during the Lease Term and any extension thereof:
 
(1)           “Special Form” (previously known as “all risk”) insurance,
including fire and extended coverage, vandalism, malicious mischief, sprinkler
leakage and water damage coverage and demolition and debris removal, insuring
the full replacement cost of all Alterations or other improvements or additions
to the Premises made at Tenant’s expense or direction, and all other property
owned or used by Tenant and located in the Premises; and
 
(2)           Commercial general liability insurance, contractual liability
insurance with respect to obligations under this Lease and property damage
insurance with respect to the Building, the Premises and surrounding areas, with
limits to be set by Landlord from time to time in accordance with limits
customarily required by prudent owners of flex office buildings in the Denver
Metropolitan Area comparable to the Building for tenants similar to Tenant but
in any event not less than $5,000,000.00 combined single limit for personal
injury, sickness or death or for damage to or destruction of property for any
one occurrence, $4,000,000 of which can be through umbrella or excess coverage;
and
 
(3)           Business interruption insurance against loss or damage resulting
from the same risks as are covered by the insurance described in Section 4.1(1)
above, in an amount equal to the aggregate of one (1) year’s requirement of
Rent; and
 
(4)           Such other insurance against such other risks and in such other
amounts as Landlord may from time to time require in accordance with limits
customarily required by prudent owners of flex office buildings in the Denver
Metropolitan Area comparable to the Building for tenants similar to Tenant; and
 
(5)           During the performance of all Alterations, Tenant shall cause
Tenant’s contractor performing such Alteration and any subcontractors to
maintain comprehensive automobile insurance for all owned, hired, rented and
non-owned vehicles; broad form general liability insurance, including
contractual liability coverage, with the following endorsements, explosion,
collapse and underground damage liability; completed operations and products
liability and independent contractors protective liability; as well as workmen’s
compensation insurance and employer’s liability insurance.
 
Tenant will, at its sole cost and expense, comply with any commercially
reasonable requirements of any insurer of Landlord.  Tenant agrees to maintain
policies of insurance described in this Section 4 (excepting the insurance to be
maintained by Landlord pursuant to Section 4.4 below).  Landlord reserves the
right, from time to time, to require additional coverage (including, flood
insurance, if the Premises are located in a flood hazard zone), and/or to
require higher amounts of coverage commensurate with the requirements of other
reasonable and prudent landlords of buildings similar to the Building in the
area in which the Building is located.  No insurance policy of Tenant shall have
a deductible greater than $10,000.00.
 
4.2   Form of Policy.
 
The form of all such policies and deductibles thereunder shall be subject to
Landlord’s prior approval, which shall not be unreasonably withheld, delayed or
conditioned.  All such policies shall be issued by insurers reasonably
acceptable to Landlord, licensed to do business in the State of Colorado
 
10
 
 

--------------------------------------------------------------------------------

 
 
and with an A.M. Best rating of not less than A-VIII, and shall contain a waiver
of any rights of subrogation thereunder. In addition, except for worker’s
compensation insurance, the policies shall name Landlord and any other parties
designated by Landlord as additional insureds, provided, however, that with
respect to property insurance covering any Alterations, Landlord shall be loss
payee thereunder (and the foregoing designations shall be evidenced on the
insurance certificates delivered to Landlord as required hereby).  The policies
shall require at least thirty (30) days’ prior written notice to Landlord of
termination or modification and shall be primary and not contributory.  Tenant
hereby assigns to Landlord all its rights to receive any proceeds of such
insurance policies attributable to any Alterations if this Lease is terminated
due to damage or destruction.  Tenant shall, at least ten (10) days prior to the
Rent Commencement Date and within thirty (30) days prior to the expiration of
each such policy, deliver to Landlord certified copies of the policies or
certificates (in form and substance reasonably acceptable to Landlord), or other
equivalent documentation for review by Landlord evidencing the foregoing
insurance or renewal thereof, as the case may be.  Within a reasonable time
after Landlord’s request, Tenant shall provide Landlord with a photocopy of the
policies providing such coverage.
 
4.3   Failure to Carry.
 
Without limiting Landlord’s remedies set forth in Section 10 hereof, in the
event that Tenant shall fail to carry and maintain the insurance coverages set
forth in this Section 4, Landlord may, upon ten (10) days prior written notice
to Tenant (unless such coverages will lapse within such time period and in which
event no such notice shall be necessary) and Tenant’s failure to procure the
same and deliver reasonably satisfactory evidence thereof to Landlord within
said period, procure such policies of insurance and Tenant shall promptly
reimburse Landlord the cost thereof with interest thereon at the Interest Rate
from the date incurred until the date paid.
 
4.4   Landlord’s Insurance.
 
Landlord shall, during the Lease Term and any extension thereof, maintain a
“Special Form” (previously known as “all risk”) hazard insurance policy for one
hundred percent (100%) of the full replacement costs of the Building (exclusive
of foundations and footings and exclusive of any portion of the Building leased
to a party that is obligated, pursuant to its lease, to insure the full
replacement cost of such portion of the Building), together with rent insurance
in an amount equal to one (1) year’s rent from all tenants of the Building as
well as broad form commercial general liability insurance, contractual liability
insurance, property damage insurance with respect to the Building, with  limits
to be set by Landlord from time to time, but in any event not less than
$5,000,000.00 combined single limit for personal injury, sickness or death or
for damage to or destruction of property for any one occurrence.  The cost of
all such insurance and such other insurance carried by Landlord with respect to
the Building shall be deemed to be an Expense hereunder.  Any proceeds of such
insurance shall be the sole property of Landlord to use as Landlord
determines.  Tenant shall reimburse Landlord an amount equal to any increase in
Landlord’s insurance premiums resulting from Tenant’s specific use of the
Premises or any act or omission of Tenant or the Tenant Parties.
 
4.5   Priority of Insurance.
 
Landlord and Tenant, in the exercise of their commercial business judgment,
acknowledge that the use of insurance is the best way to protect against the
risk of loss to their respective properties and economic interests in the
Building and the Premises.  Accordingly, Landlord and Tenant agree that in the
event of loss or damage to their respective properties or interests, such loss
will be satisfied first by the insurance proceeds paid to the party suffering
the loss, next by the additional insurance proceeds that would have been paid to
the party suffering the loss had the insurance required hereunder been carried
by such party, and finally, by the party causing the loss or damage.
 
 
11
 
 

--------------------------------------------------------------------------------

 
 
 
4.6   Waiver of Claims and Recovery Rights.
 
Anything in this Lease to the contrary notwithstanding, Tenant, on behalf of
itself and its respective heirs, successors, legal representatives, assigns and
insurers, hereby waives any and all rights of recovery, claims, actions or
causes of action (collectively, “Claims”) against Landlord and its officers,
directors, partners, shareholders, agents, employees, guests, licensees or
invitees for any property loss or damage that may occur to the Premises or other
portion of the Building, or any improvements thereto, or any personal property
of such party therein, by reason of fire, the elements, or any other cause which
is required to be insured against under the terms of the insurance policies
referred to in this Section 4, regardless of cause or origin, including
negligence of Landlord or its respective officers, directors, partners,
shareholders, agents, employees, guests, licensees or invitees (provided that
such waiver does not apply to Claims arising from a Landlord’s gross negligence
or willful misconduct).  Anything in this Lease to the contrary notwithstanding,
Landlord and Tenant each, on behalf of themselves and their respective heirs,
successors, legal representatives, assigns and insurers, hereby covenants that
no insurer under any property insurance maintained by Landlord or Tenant shall
hold any right of subrogation against such other party.  If the respective
insurer of Landlord and Tenant does not permit such a waiver without an
appropriate endorsement to such party's insurance policy, then Landlord and
Tenant each shall notify its insurer of the waiver set forth herein and to
secure from such insurer an appropriate endorsement to its respective insurance
policy with respect to such waiver.  Nothing in this Section 4.6 shall be
construed to impose any other or greater liability upon Landlord than the
liability which would have existed in the absence of this Section 4.6.
 
Section 5.  Repairs and Maintenance; Compliance; Services.
 
5.1   Tenant’s Maintenance Obligations.
 
Tenant shall maintain the interior of the Premises in a clean, sanitary and safe
condition.  Such maintenance shall include, without limitation, the obligation
to maintain, replace or repair, in the manner required herein, all doors and
door frames, door checks, locks and closing devices, security devices, windows,
window sashes, casements and frames, floors and floor coverings, shelving, and
all equipment, facilities and fixtures exclusively serving the Premises
(including hardware, electrical, and plumbing).  Tenant shall also repair and
replace, at its sole cost and expense, any ventilating and air conditioning
facilities (“HVAC”) whether now existing or later installed which serve only the
Premises.  Tenant shall, at its own expense, install and maintain fire
extinguishers and other fire protection devices in the Premises as may be
required from time to time by the Governmental Regulations or by any agency
having jurisdiction or the insurance underwriters insuring the Building in which
the Premises are located. Subject to the terms of Section 1.4(C) above, Tenant
shall, at its own cost and expense, ensure that the Premises are maintained in
compliance with the ADA and any similar state or local laws, rules or ordinances
throughout the Lease Term and any renewals. Required Tenant repairs and
maintenance not made within 10 days after demand by Landlord may be made by
Landlord, at its option, and Tenant shall reimburse Landlord for the cost of the
repairs within 30 days from receipt of invoice.
 
5.2   Landlord’s Maintenance Obligations.
 
Landlord shall, as an Expense, subject to the terms of Section 6 below and in a
manner consistent with comparable R&D/ office buildings in the Denver
Metropolitan Area and consistent with Landlord's obligations under this Lease,
maintain, repair and replace, as necessary, (i) the Building shell and other
structural portions of the Building (including structural portions of the roof
and foundations) (collectively, “Structural Portions of the Building”), (ii) the
basic sprinkler and electrical systems within the Building core, (iii) the
Common Areas, and (iv) the Building signage, if any (but expressly excluding any
signs of the tenants of the Building, including, without limitation, Tenant’s
Signs, as defined below).  
 
12
 
 

--------------------------------------------------------------------------------

 
 
In addition, as an Expense, Landlord shall perform or cause to be performed
routine maintenance of the HVAC system serving the Common Areas and any HVAC
systems that jointly serve the Premises and any other areas of the Building
(collectively, the “Covered HVAC Repairs”) and shall pay (i) the cost of any
repairs or (ii) replacement of the HVAC unit(s) serving the Building, but
excluding any HVAC systems that serve only the Premises and also expressly
excluding any repairs (major or not) or replacements caused by Tenant’s
intentional misconduct, negligence or misuse of the HVAC units or
systems.  Subject to the terms of Section 1.4(C) above, Landlord shall, as an
Expense, ensure that the Property is maintained in compliance with the ADA and
any similar state or local laws, rules or ordinances throughout the Lease
Term.  Except as otherwise expressly provided in this Lease, Landlord shall have
no obligation to alter, remodel, improve, repair, renovate, redecorate or paint
all or any part of the Building or to provide funds for any of the foregoing.
 
5.3   Building Services.
 
(A)   Cooling.  Air conditioning for the Premises is available to Tenant and
supplied by units located on the roof of the Building, which units are
sub-metered.  If Tenant desires to utilize air conditioning, Tenant shall pay
for such separately metered service directly to the applicable electric company.
 
(B)   Janitorial Service.  Landlord shall arrange for and furnish, at Landlord’s
cost and expense, the cost thereof shall be included in Expenses, janitorial
services for the Premises substantially as set forth in Exhibit F.  Landlord
shall pay directly to the company providing such janitorial services, as and
when due, any and all costs of such services.  If Tenant desires supplementary
janitorial service, it may do so at Tenant’s cost and expense and
responsibility.
 
(C)   Water.  Landlord shall furnish water for drinking, kitchen and toilet
purposes and water for lavatory purposes.  To the extent Tenant needs water for
any other purposes and such purpose is approved by Landlord, Tenant shall pay,
as Additional Rent, the cost for such water at rates fixed by Landlord.  Tenant
shall not permit or cause water to be wasted.
 
(D)   Electricity.  Electricity for outlets and overhead lights used in the
Premises shall be supplied for the purposes of lighting and general office
equipment use in amounts consistent with Building standard electrical
capacities, not to exceed five (5) watts per RSF of the Premises, and the cost
thereof shall be included in Expenses. Electricity for the Premises is sub-
metered.  Tenant shall arrange for electrical services with the applicable
electric company and pay directly to such Company, as and when due, any and all
costs related to such service.  The electricity required for the operation of
the Common Areas, elevators, and any other building systems (not separately
metered for the Premises) shall be deemed an Expense.  Notwithstanding the
foregoing, Landlord shall pay electricity expenses associated with a house meter
which controls, among other things, exterior lighting and FLS for the Building,
provided that any and all such costs shall be included in Expenses.  If Tenant
desires signal, communication, alarm or other utility or similar service
connections installed or changed, Tenant shall not install or change the same
without the approval of the Landlord, and then only under written direction of
Landlord and at Tenant’s sole expense.   Tenant shall not install in the
Premises any equipment which requires a substantial amount of electrical current
or which in any way may increase the amount of any services furnished or
supplied by Landlord to the Tenant and/or the other tenants in the Building
without the advance written consent of the Landlord (which consent may be
withheld, conditioned or delayed in Landlord’s sole and absolute discretion),
and the Tenant shall ascertain from the Landlord the maximum amount of load or
demand for use of electrical current which can safely be permitted in the
Premises, taking into account the capacity of the electric wiring in the
Building and the needs of other tenants of the Building, and shall not in any
event connect a greater load then such safe capacity.  The Tenant shall not
tamper with any other Building utility systems without authorization from the
Landlord.  The running of
 
13
 
 

--------------------------------------------------------------------------------

 
 
cable or pipe between suites also requires Landlord’s prior written
authorization and will occur at the Tenant’s expense if approved.
 
(E)   Separate Services.  Tenant is responsible to pay for all electrical and
gas services to the Premises, unless previously discussed in the Lease.  Tenant
shall, as part of the Tenant Improvements completed pursuant to the Agreement
for Construction attached as Exhibit E, install separate gas and electric
sub-meters for the Premises unless existing in place meters are already
available to the Premises, in which case Tenant may use those existing gas and
electric meters.
 
5.4   Telephone Service.
 
Tenant shall arrange for telephone service in the Premises directly with the
telephone service provider it selects, subject to Landlord’s approval which
shall not be unreasonably withheld.  Tenant shall pay directly to such provider,
as and when due, all of the costs related to such installation and service.
 
5.5   Interruption of Services.
 
No interruption of services caused by repairs, replacements or alterations to
the service system, or by any other cause, shall be deemed an eviction or
disturbance of Tenant’s possession of any part of the Premises or render
Landlord liable to Tenant for damages, or otherwise affect the rights and
obligations of Landlord or Tenant under this Lease.  However, if (i) Landlord
ceases to furnish any service in the Building as a result of a condition which
affects only the Building (that is, which does not affect office buildings in
general in the vicinity of the Building) and (ii) Tenant notifies Landlord of
such cessation in writing within one (1) business day after such cessation
begins and (iii) such cessation is not caused by Force Majeure (as defined in
Schedule 1.1) and (iv) such cessation has not arisen as a result of an act or
omission of Tenant or the Tenant Parties and (v) as a result of such cessation,
the Premises (or a material portion thereof) is rendered untenantable and Tenant
in fact ceases to use such space in the manner used prior to such cessation,
then, as Tenant’s exclusive remedy for such cessation, on the fifth (5th)
consecutive day after all of the foregoing conditions have been met, the Base
Rent payable hereunder shall be equitably abated based on the percentage of the
Premises so rendered untenantable and in fact not used by Tenant.  Said Base
Rent abatement shall continue until the date the Premises become tenantable
again by the removal of such cessation of services.
 
Section 6.  Damage to Building and Premises.
 
6.1   Restoration.
 
Except as provided in Section 6.2 below, if at any time during the Lease Term,
including any extension or renewal thereof, the Building is damaged by fire or
other casualty, then, unless this Lease is terminated by Landlord as hereinafter
provided, Landlord shall be obligated to promptly commence, and thereafter
prosecute with due diligence, the reconstruction, restoration and repair of the
Building and the Premises (except for any Alterations made by Tenant or any of
Tenant’s personal property, equipment and Trade Fixtures) to a condition
substantially equivalent to that existing immediately prior to the
casualty.  Except as provided in Section 6.2 below, if the damage renders the
Premises inaccessible or untenantable in whole or in part, the Rent provided for
herein shall abate thereafter as to the portion of the Premises so affected
until such time as same is accessible and restored to a tenantable condition, as
reasonably determined by Landlord (or until such time as same would have been
accessible and restored to a tenantable condition had it not been for delays
caused by Tenant or Tenant Parties).  Notwithstanding the foregoing, in the
event of damage to the Premises or the Building (or any part thereof) caused by
Tenant or Tenant Parties, Tenant shall be liable to Landlord for such
 
14
 
 

--------------------------------------------------------------------------------

 
 
damage (regardless of whether any insurance proceeds are available to Tenant in
connection therewith), and in no event shall Tenant receive any Rent abatement
or any other rental or other concessions from Landlord.
 
6.2   Termination.
 
If (i) the Building is damaged to an extent that Landlord's good faith estimate
of the cost of reconstruction, restoration and repair thereof exceeds fifty
percent (50%) of the replacement cost of the Building, (ii) the reconstruction,
restoration and repair of the Premises or the Building cannot with reasonable
diligence be completed within one hundred eighty (180) days after the casualty,
(iii) Landlord’s mortgage lender does not make the applicable insurance proceeds
available for reconstruction, (iv) Landlord determines in its sole discretion
that insurance proceeds are insufficient to restore the Premises to the
condition required by this Lease, or (v) the casualty occurs during the last
twelve (12) calendar months of the Lease Term, then in any such event Landlord
shall have the right, exercisable by written notice given to Tenant at any time
within ninety (90) days after the occurrence of the casualty, to elect not to
reconstruct, restore or repair the Premises, and in such event this Lease shall
be terminated in all respects effective as of the date of the casualty, all Rent
shall be prorated to the date of the casualty, and the parties hereto shall be
released from any obligations thereafter accruing under this Lease (except as
otherwise provided herein).
 
6.3           Inability to Complete.
 
Notwithstanding anything to the contrary contained in this Section 6, in the
event Landlord is obligated or elects to repair, reconstruct and/or restore the
damaged portion of the Building or Premises pursuant to Section 6.1 above, but
is delayed from completing such repair, reconstruction and/or restoration beyond
the date which is six (6) months after the date estimated by Landlord's
contractor for completion thereof, by reason of any events or delays beyond
Landlord’s reasonable control, such as Force Majeure events or events and delays
caused by Tenant or the Tenant Parties, then Landlord may elect to terminate
this Lease upon thirty (30) days' prior written notice to Tenant.
 
Section 7.  Eminent Domain.
 
7.1   Total Taking.
 
In the event of a taking or damage related to the exercise of the power or
eminent domain, by any agency, authority, public utility, person, corporation or
entity empowered to condemn property (including without limitation a voluntary
conveyance by Landlord in lieu of such taking or condemnation) (a "Taking") of
(i) the entire Premises, (ii) so much of the Premises as to prevent or
substantially impair its use by Tenant during the Lease Term, or (iii) portions
of the Building required for reasonable access to, or reasonable use of, the
Premises (a "Total Taking"), the rights of Tenant under this Lease and the
leasehold estate of Tenant in and to the Premises shall cease and terminate as
of the date upon which title to the property taken passes to and vests in the
condemnor or the effective date of any order for possession if issued prior to
the date title vests in the condemnor ("Date of Taking").
 
If this Lease is terminated pursuant to this Section 7.1, Landlord shall refund
to Tenant any prepaid unaccrued Rent and any other sums due and owing to Tenant
(less any sums then due and owing Landlord by Tenant), and Tenant shall pay to
Landlord any remaining sums due and owing Landlord under this Lease, each
prorated as of the Date of Taking where applicable.
 
15
 
 

--------------------------------------------------------------------------------

 
 
7.2   Partial Taking.
 
In the event of a Taking of only a part of the Premises or of a part of the
Building which does not constitute a Total Taking during the Lease Term (a
"Partial Taking"), the rights of Tenant under this Lease and the leasehold
estate of Tenant in and to the portion of the property taken shall cease and
terminate as of the Date of Taking, and an adjustment to the Rent shall be made
based upon the reduced area of the Premises.
 
In the event of a Taking of a material portion of the Building (other than the
Premises) such that, in Landlord's reasonable opinion, the Building’s continued
operation is not practically or economically feasible, Landlord may terminate
this Lease by giving notice to Tenant within ninety (90) days after the date
notice of such Taking is received by Landlord.
 
If this Lease is terminated pursuant to this Section 7.2, Landlord shall refund
to Tenant any prepaid unaccrued Rent and any other sums due and owing to Tenant
(less any sums then due and owing Landlord by Tenant), and Tenant shall pay to
Landlord any remaining sums due and owing Landlord under this Lease, each
prorated as of the Date of Taking where applicable.
 
If this Lease is not terminated as provided for in this Section 7.2, Landlord at
its expense shall promptly repair and restore the Building and/or the Premises
to substantially the same condition that existed immediately prior to the Date
of Taking, wear and tear only excepted (and Landlord shall have no obligation to
repair or restore Tenant's improvements to the Premises or Tenant's property),
except for the part taken, so as to render the Building as complete an
architectural unit as practical, but only to the extent of the condemnation
award actually received by Landlord for the damage.
 
7.3   Award.
 
Landlord reserves all rights to damages and awards paid because of any Partial
or Total Taking of the Premises or the Building.  Tenant assigns to Landlord any
right Tenant, if any, may have to the damages or award.  Further, Tenant shall
not make claims against Landlord or the condemning authority for
damages.  Notwithstanding the above, Tenant may pursue a separate claim against
the condemning authority for the value of Tenant's moving expenses, business
dislocation damages, Tenant's personal property, equipment and Trade Fixtures
and any other award that would not reduce the award payable to Landlord.
 
Section 8.  Assignment and Subletting.
 
8.1   Transfers.
 
Except as specifically set forth below in this Section 8, Tenant shall not: (a)
assign, transfer, mortgage, pledge, hypothecate or encumber or subject to or
permit to exist upon or be subjected to any lien or charge, this Lease or any
interest under it; (b) allow to exist or occur any transfer of or lien upon this
Lease or Tenant’s interest herein by operation of law or otherwise or (c) sublet
all or any portion of the Premises (individually or collectively, all of such
items in clauses (a) through (c), are referred to as a “Transfer”), without the
prior written consent of Landlord in each instance, which consent shall not be
unreasonably withheld, conditioned, or delayed.  Tenant shall provide written
notice of a proposed Transfer to Landlord at least 30 days prior to such
proposed Transfer setting forth the details of the proposed
Transfer.  Landlord’s withholding of consent shall be deemed reasonable if (1)
the Premises, or any portion of the Premises, will be used (A) for a use other
than the Permitted Use permitted under this Lease, (B) in a manner which is not
in keeping with the then standards of the Building, (C) in a manner which
conflicts with any exclusive use rights granted to any other tenant of the
Building, and (D)
 
16
 
 

--------------------------------------------------------------------------------

 
 
in Landlord’s reasonable opinion, in a manner which materially increases parking
or occupancy loads; (2) the transferee does not have, in Landlord’s sole
discretion, reasonable financial worth in light of the responsibilities
involved; (3) Tenant is in default at the time it makes its request; (4) the
transferee is a tenant or currently negotiating a lease with Landlord in the
Building; and (5) the rent to be paid by the transferee is not less than the
Rent paid by Tenant for such space and is not less than 85% of the rental rate
then being offered by Landlord for similar space in the Building.
 
8.2   Assignment and Subletting.
 
Notwithstanding anything to the contrary in Section 8.1 above, provided no Event
of Default then exists hereunder, Tenant shall have the right to assign its
interest in this Lease or sublet all or a portion of the Premises without
obtaining Landlord’s consent or approval if (i) such assignment is done in
connection with a merger, reorganization, consolidation or other similar
transaction involving substantially all of the assets of Tenant where the net
worth of the surviving entity assuming this lease is equal to or greater than
the net worth of Tenant as of the date hereof, or (ii) such assignment or
sublease is to anyone that is and remains an Affiliate (defined below)
throughout the Lease Term (a “Permitted Transfer”). Although Landlord’s consent
to the foregoing is not required, such assignment or sublease shall not be
permitted unless (i) Tenant provides Landlord with written notice of such event,
together with (a) true and complete copies of the documents evidencing such
assignment or sublease (including the assignment and sublease documents), and
(b) reasonable financial information certified by an independent public
accountant showing that the financial condition of the transferee is the same or
better than the financial condition of Tenant at the time of the Assignment and
the Effective Date, not less than ten (10) days prior to the effectiveness of
such assignment or sublease and (ii) such assignment or sublease complies in
advance with all of the terms and conditions required by this Agreement for a
permitted assignment or sublease.  For purposes hereof, an “Affiliate” of any
entity shall mean any other entity, directly or indirectly, controlling or
controlled by or under direct or indirect common control with such specified
person or entity and “control” shall mean the direct or indirect power to direct
the management and policies of such person or entity, whether through the
ownership of voting securities, by contract or otherwise.
 
8.3   Tenant to Remain Obligated.
 
Unless Landlord expressly agrees in writing to the contrary, any Transfer shall
not operate to relieve Tenant from any covenant, liability or obligation
hereunder (whether past, present or future), including, without limitation, the
obligation to pay Rent.  Landlord’s consent to a Transfer shall not be deemed to
be a consent to any subsequent Transfer.  Tenant shall remain liable under this
Lease as a principal and not as a surety.
 
8.4   Assignee to Assume Obligations.
 
If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder from and after the
date of assignment and agree to comply with and be bound by all of the terms,
provisions and conditions of this Lease. Such assumption shall be evidenced in a
written instrument satisfactory to Landlord, the execution form of which shall
be furnished to Landlord not later than fifteen (15) days prior to the effective
date of the assignment.  If Tenant shall sublease the Premises as permitted
herein, Tenant shall obtain and furnish to Landlord, not later than fifteen (15)
days prior to the effective date of such sublease and in form satisfactory to
Landlord, the written agreement of such subtenant that it shall comply with and
be bound by all of the terms, provisions and conditions of this Lease and that
it will attorn to Landlord, at Landlord’s option and written request, in the
event this Lease terminates before the expiration of the sublease.
 
17
 
 

--------------------------------------------------------------------------------

 
 
8.5   Change of Control.
 
Any transfer (including, without limitation, any dissolution, merger,
consolidation or other reorganization of Tenant (but excluding the transfer or
exchange of any publicly traded stock ) or any issuance, sale, gift, transfer or
redemption,  of any capital stock of Tenant or other interest in Tenant (whether
voluntary, involuntary or by operation of law), or any combination of the
foregoing affecting the direct or indirect power  to affect the management or
policies of  Tenant or any direct or indirect change in fifty percent (50%) or
more of  the ownership interest in Tenant shall constitute a Transfer
subject  to the provisions  of this Section 8.
 
8.6   Event of Default.
 
Any Transfer without Landlord’s prior written consent shall be of no effect and
shall, at the option of Landlord, constitute an Event of Default under this
Lease without any further notice or cure period.
 
8.7   Transfer Premium.
 
Unless Landlord expressly agrees to the contrary, Landlord shall be entitled to
receive from Tenant (as and when received by Tenant) as additional item of Rent,
fifty percent (50%) of all amounts received by Tenant from such assignee or
subtenant in excess of the amounts payment  by Tenant to Landlord under this
Lease (the "Transfer Premium") which shall include all Rent or other
consideration of any type whatsoever payable by Tenant under this Lease, minus
any reasonable market leasing commissions, paid by Tenant in connection with the
assignment or sublease.
 
8.8           Administrative and Attorneys’ Fees.
 
If Tenant effects any Transfer or requests the consent of Landlord to any
Transfer, then with respect to each separate Transfer submission, Tenant shall,
within fifteen (15) days of demand, pay Landlord a non-refundable administrative
fee of One Thousand Dollars ($1,000.00) (“Administrative Fee”), plus any
reasonable attorneys' and paralegal fees and costs incurred by Landlord in
connection with such Transfer or request for consent (whether attributable to
Landlord's in-house attorneys or paralegals or otherwise).  Acceptance of the
Administrative Fee and/or reimbursement of Landlord's attorneys' and paralegal
fees shall in no event obligate Landlord to consent to any proposed Transfer.
 
Section 9.  Signage.
 
9.1   Signage.
 
Tenant shall not place any sign upon the exterior of the Premises or any other
part of the Building, except that Tenant may, with Landlord’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), install (but not on the roof of the Building) such signs as are
reasonably required to advertise Tenant’s own business, so long as such signs
are in a location designated by Landlord (in its sole and absolute discretion)
and are in full compliance with the Rules and Regulations (as the same may be
amended by Landlord in its sole and absolute discretion) and Governmental
Regulations (“Tenant’s Signs”).  Any costs and expenses of installation, repair,
maintenance, replacement and removal shall be borne exclusively by
Tenant.  Unless otherwise expressly agreed to by Landlord (in its sole and
absolute discretion), Landlord hereby reserves all rights to the use of the roof
of the Building, and the right to install advertising signs on the Building,
including the roof thereof, which do not unreasonably interfere with the conduct
of the Tenant’s business.  Landlord shall be entitled to any and all revenues
from such advertising signs.
 
18
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding anything in this Section 9.1 to the contrary, Tenant shall be
permitted to maintain a Tenant Sign on the property monument signage in size and
location determined by Landlord.  In addition, Tenant shall be permitted to
install and maintain signage on the Building above the entrance to the
Premises.  The dimensions of Tenant’s building signage may not exceed six feet
by two feet (6’ x 2’).  The form and design of the signage will be subject to
the reasonable prior approval by Landlord after reviewing the proposed sign with
Tenant.  Tenant shall be solely responsible for all costs associated with
installing, maintaining, and removing the signage on the Building and property
monument including compliance with all Governmental Regulations.
 
Section 10.  Defaults and Remedies.
 
10.1   Events of Default.
 
In addition to any Events of Default set forth elsewhere in this Lease, each of
the following shall constitute an event of default (an “Event of Default”)
hereunder:
 
(A)   Rent.  If Tenant fails to pay Rent within five (5) days of the due date or
any other payment required to be made by Tenant hereunder within five (5) days
of the due date; or
 
(B)   Insurance.  If Tenant fails to maintain the insurance required to be
maintained by Tenant hereunder and fails to correct such failure to maintain
within the time period set forth in Section 4.3 hereof; or
 
(C)   Abandonment. Tenant abandons all or a material portion of the Premises for
a period of ten (10) consecutive days or more without first obtaining the prior
written consent of Landlord; or
 
(D)   Bankruptcy. One of the following occurs:
 
(1)           Tenant or any guarantor of this Lease commences any proceeding
under any law relating to bankruptcy, insolvency, reorganization or relief of
debts, or seeks appointment of a receiver, trustee, custodian or other similar
official for Tenant or any guarantor of this Lease or for any substantial part
of its respective property, or any such proceeding is commenced against Tenant
or any guarantor of this Lease and either remains undismissed for a period of
sixty (60) days or results in the entry of an order for relief against Tenant or
any guarantor of this Lease which is not fully stayed within thirty (30) days
after entry; or
 
(2)           Tenant or any guarantor of this Lease becomes insolvent or
bankrupt, does not generally pay its respective debts as they become due, or
admits in writing its inability to pay its debts, or makes a general assignment
for the benefit of creditors; or
 
(3)           Any third party obtains a levy or attachment under process of law
against Tenant’s leasehold interest or other property or assets or  any property
or assets of any guarantor; or
 
(E)   Estoppel Certificate.  Tenant’s failure to deliver to Landlord an executed
estoppel certificate pursuant to the terms of Section 20; or
 
(F)   Tenant’s Representations.  Any representation or warranty made by Tenant
or any guarantor in this Lease or any other document delivered in connection
with the execution and delivery of this Lease or pursuant to this Lease proves
to be incorrect in any material respect; or
 
19
 
 

--------------------------------------------------------------------------------

 
 
(G)   SNDA.  Tenant’s failure to deliver to Landlord an executed subordination,
non-disturbance and attornment agreement or the other confirmation, instrument
or certificate pursuant to the terms of Section 12; or
 
(H)   Other Defaults. If Tenant shall be in default under any other provision of
this Lease (other than those specified above) and shall remain so for a period
of thirty (30) days after Landlord has provided written notice to Tenant of such
default, provided that if any such default cannot reasonably be remedied by
Tenant within thirty (30) days after written notice of default, then Tenant
shall have such additional time as shall be reasonably necessary to remedy such
default (but in no event longer than ninety (90) days), provided that during
such time Tenant is continuously and diligently pursuing the remedy necessary to
cure such default.
 
10.2   Landlord’s Remedies.
 
Upon the occurrence of an Event of Default, Landlord may, without further notice
to Tenant, and in addition to and not in lieu of, any other rights or remedies
available to Landlord at law or in equity, exercise any one or more of the
following rights:
 
(A)   Give Tenant written notice of Landlord's intention to terminate this Lease
on the date such notice is given or on any later date specified therein,
whereupon, on the date specified in such notice, Tenant's right to possession of
the Premises shall cease and this Lease shall thereupon be terminated; provided,
however, that all of Tenant's obligations, including, but not limited to,
payment of the amount of Base Rent and other obligations reserved in this Lease
for the balance of the Lease Term, shall immediately be accelerated and due and
payable; or
 
(B)   Re-enter and take possession of the Premises or any part thereof and
repossess the same as Landlord's former estate and expel Tenant and those
claiming through or under Tenant, and remove the effects of both or either,
using such force for such purposes as may be reasonably necessary, without being
liable for prosecution thereof, without being deemed guilty of any manner of
trespass, and without prejudice to any remedies for arrears of rent or preceding
breach of covenants or conditions.  Should Landlord elect to re-enter the
Premises as provided in this Section 10.2 or should Landlord take possession
pursuant to legal proceedings or pursuant to any notice provided for by law,
Landlord may, from time to time, without terminating this Lease, relet the
Premises or any part thereof in Landlord's or Tenant's name, but for the account
of Tenant, for such term or terms (which may be greater or less than the period
which would otherwise have constituted the balance of the term of this Lease)
and on such conditions and upon such other terms (which may include concessions
of free rent and alteration and repair of the Premises) as Landlord, in its
discretion, may determine, and Landlord may collect and receive the rents
therefor.  Landlord shall in no way be responsible or liable for any failure to
relet the Premises or any part thereof or for any failure to collect any rent
due upon such reletting.  No such re-entry or taking possession of the Premises
by Landlord shall be construed as an election on Landlord's part to terminate
this Lease unless a written notice of such intention be given to Tenant.  No
notice from Landlord hereunder or under a forcible entry and detainer statute or
similar law shall constitute an election by Landlord to terminate this Lease
unless such notice specifically so stated.  Landlord reserves the right
following any such re-entry and/or reletting, to exercise its right to terminate
this Lease by giving Tenant such written notice, in which event, this Lease will
terminate as specified in said notice.
 
(C)   If Landlord terminates this Lease or ends Tenant’s right to possess the
Premises without terminating this Lease pursuant to this Section 10.2 (in either
case, the effective date of such event shall be the “Termination Date”), Tenant
shall be liable to Landlord for the following (subject to Landlord’s obligation
to mitigate its damages in accordance with applicable law):
 
20
 
 

--------------------------------------------------------------------------------

 
 
        (i)           The worth at the Termination Date of any Rent which was
due and unpaid as of the Termination Date; plus
 
        (ii)           The worth at the Termination Date of the amount by which
the unpaid Rent for the balance of the Lease Term after the Termination Date
exceeds the amount of such Rent loss that Tenant proves could be reasonably
avoided; plus
 
        (iii)           Any other amount necessary to compensate Landlord for
all the detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which, in the ordinary course of things, results
therefrom, including, without limitation, attorneys’ fees; brokers’ commissions;
the costs of refurbishment, alterations, renovation and repair of the Building
and removal (including any damage caused by such removal) and storage or
disposal of Tenant’s personal property, equipment, fixtures; and any other
refurbishment or improvement allowance or other costs or economic concessions
provided, paid, granted or incurred by Landlord pursuant to this Lease.  The
unamortized cost of such concessions shall be determined by taking the total
value of such concessions and multiplying such value by a fraction, the
numerator of which is the number of months of the Lease Term not yet elapsed as
of the date on which this Lease is terminated, and the denominator of which is
the total number of months of the Lease Term.
 
        As used in Subsections 10.2(C)(i), the “worth at the time of award” is
computed by allowing interest at the Interest Rate.  As used in
Subsection 10.2(C)(ii), the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank at the
time of award plus one percent (1%).  The foregoing damages shall be due and
payable immediately upon demand by Landlord and shall bear interest at the
Interest Rate (unless otherwise provided in this Lease) until paid.  Landlord
shall not be required to give Tenant notice of its elections under this
Section 10.2.
 
10.3   Remedies Cumulative.
 
Any and all remedies set forth in this Lease: (i) shall be in addition to any
and all other remedies Landlord may have at law or in equity, (ii) shall be
cumulative, and (iii) may be pursued successively or concurrently as Landlord
may elect.  In addition to the other remedies in this Lease, Landlord shall be
entitled to the restraint by injunction of the violation or attempted violation
of any of the provisions of this Lease.  To the extent allowed by applicable
law, the exercise of any remedy by Landlord shall not be deemed an election of
remedies or preclude Landlord from exercising any other remedies in the
future.  Except as provided to the contrary in this Lease, Tenant hereby waives,
so far as permitted by law, for and on behalf of itself and all persons claiming
through and under Tenant (including any leasehold mortgagee or other creditor),
the service of any notice of intention to re-enter provided for in any
Governmental Regulations or any other statute, law, rule or regulation (now
existing or hereafter enacted).
 
10.4   Landlord’s Defaults and Tenant’s Remedies.
 
Landlord shall not be in default hereunder unless Landlord fails to observe or
perform any material covenant, agreement or obligation to be performed by
Landlord under this Lease, and such failure continues (subject to the next
sentence) for thirty (30) days after written notice thereof by Tenant to
Landlord; provided however, if such default is of a nature that prevents Tenant
from using the Premises as is reasonably necessary to carry out the business of
Tenant, then the period within which Landlord shall be obligated to cure or
remedy such default shall be five (5) days. If any default by Landlord cannot
reasonably be remedied within the respective thirty (30) or five (5) day periods
set forth above after Landlord has received written notice of such default from
Tenant and is diligently attempting to remedy
 
21
 
 

--------------------------------------------------------------------------------

 
 
such default, then Landlord shall have such additional time as shall be
reasonably necessary to remedy such default, provided that during such time
Landlord is continuously and diligently pursuing the remedy necessary to cure
such default, before Tenant may exercise its rights hereunder. Subject to the
terms of Section 12.4, in the event Landlord fails to cure a default as provided
above, Tenant shall have the right (so long as no Event of Default exists with
respect to Tenant) to exercise such rights and remedies to which it may be
entitled at law or in equity upon such default of Landlord except to the extent
expressly limited by this Lease; provided, however, that in no event shall
Tenant have the right to seek and Landlord shall not be liable for any
consequential or punitive damages or interruption or loss of business, income or
profits.  Tenant hereby waives all claims against Landlord for any loss of
business or income for any damage to any property in or about the Building, and
for injury to or death of any persons, regardless of the cause of any such loss
or event (including negligence) or time of occurrence.
 
Section 11.  Covenant of Title and Quiet Enjoyment.
 
Landlord covenants that it has full right and power to execute this Lease (with
any consents, if necessary, having been obtained) and to grant the estate
demised herein and that Tenant, on payment of the Rent and performance of the
covenants and agreements set forth herein, shall peaceably and quietly have,
hold and enjoy the Premises and all rights, easements, appurtenances and
privileges belonging or in anyway appertaining thereto during the Lease Term
without interruption or hindrance of any person claiming through Landlord,
subject to the terms and conditions of this Lease and any mortgage, deed of
trust or agreement to which Landlord’s interest in this Lease is subordinate
pursuant to Section 12.1 below or otherwise under the Lease.
 
Section 12.  Subordination.
 
12.1   Subordination.
 
Tenant covenants and agrees with Landlord that this Lease is subject and
subordinate to any mortgage, deed of trust, ground lease and/or security
agreement which may now or hereafter encumber the Building or any interest of
Landlord therein, and to any advances made on the security thereof and to any
and all increases, renewals, modifications, consolidations, replacements and
extensions thereof.  This clause shall be self-operative, and no further
instrument of subordination need be required by any owner or holder of any such
ground lease, mortgage, deed of trust or security agreement.  In confirmation of
such subordination, however, at Landlord's written request, Tenant shall execute
a subordination, non-disturbance and attornment agreement that Landlord or an
Interest Holder (defined below) may request within ten (10) days after being
requested by Landlord to do so.  In the event of the enforcement by the ground
lessor, the mortgagee, the trustee, the beneficiary or the secured party (any
such party being herein referred to as "Interest Holder") under any such ground
lease, mortgage, deed of trust or security agreement (such documents being
referred to herein as "Mortgage Documents") of the remedies provided for by law
or by such ground lease, mortgage, deed of trust or security agreement, Tenant,
upon written request of the Interest Holder or any person or party succeeding to
the interest of Landlord as a result of such enforcement, will attorn to and
automatically become the tenant of such Interest Holder or successor in interest
without any change in the terms or other provisions of this Lease; provided,
however, that such Interest Holder or successor in interest shall not be bound
by (i) any payment of Rent for more than one month in advance except prepayments
in the nature of security for the performance by Tenant of its obligations under
this Lease, or (ii) any amendment or modification of this Lease made without the
written consent of such Interest Holder or such successor in interest.  Upon
request by such Interest Holder or successor in interest, whether before or
after the enforcement of its remedies, Tenant shall execute and deliver an
instrument or instruments confirming and evidencing the attornment herein set
forth.
 
 
22
 
 

--------------------------------------------------------------------------------

 
 
12.2   Non-Disturbance Agreement.
 
At Tenant’s request, Landlord agrees, upon written request by Tenant, to use
commercially reasonable efforts to obtain from the Interest Holder a
non-disturbance agreement with Tenant, in a form satisfactory to the Interest
Holder stating that Tenant's right to the continued use and possession of the
Premises shall be under the same terms and conditions as set forth in this Lease
provided that at such time no Event of Default shall have occurred and be
continuing.  "Commercially reasonable efforts" of Landlord shall not require
Landlord to incur any cost, expense or liability to obtain such agreement, it
being agreed that Tenant shall be responsible for any fee or review costs
charged by the Interest Holder.  Landlord's failure to obtain a non-disturbance,
subordination and attornment agreement for Tenant shall have no effect on the
rights, obligations and liabilities of Landlord and Tenant or be considered to
be a default by Landlord hereunder.
 
12.3   Subordination of Mortgage Documents.
 
Notwithstanding anything to the contrary set forth in Section 12.1, above, any
Interest Holder may at any time subordinate its lien to this Lease in whole or
in part, without any need to obtain Tenant's consent, and without regard to
their respective dates of execution, delivery or recordation.  In that event, to
the extent set forth in such document, the Interest Holder shall have the same
rights with respect to this Lease as would have existed if this Lease had been
executed, and a memorandum thereof recorded, prior to the execution, delivery
and recordation of the mortgage or deed of trust.  In confirmation of such
subordination, however, Tenant shall execute any appropriate certificate or
instrument that Landlord or the Interest Holder may request within ten (10) days
after being requested to do so.
 
12.4   Security Deposit.
 
     Interest Holder or purchaser shall be responsible for the return of any
security deposit and rent voluntarily paid in advance by Tenant only to the
extent the security deposit or rent is received by such Interest Holder or
purchaser.
 
12.5           Notice and Right to Cure.
 
Tenant shall send by registered or certified mail to any Interest Holder that
shall have notified Tenant in writing that it is the holder of such interest in
or lien upon the Premises, a copy of any notice of default sent by Tenant to
Landlord.  If Landlord fails to cure such default within the required time
period under this Lease, but Interest Holder begins to cure within twenty (20)
days after such period and proceeds diligently to complete such cure, then the
ground lessor or mortgagee shall have such additional time as is necessary to
complete such cure, including any time necessary to obtain possession if
possession is necessary to cure, and Tenant shall not begin to enforce its
remedies so long as the cure is being diligently pursued.
 
Section 13.  Indemnification From Third Party Claims
 
13.1   Tenant’s Indemnity.
 
Except to the extent caused by the negligence or willful misconduct of Landlord,
Tenant shall indemnify and save Landlord, Landlord’s mortgagee, deed of trust
trustee and beneficiary, and Landlord’s agents, contractors, subcontractors,
employees, shareholders, directors, officers, affiliates, subsidiaries,
successors and assigns (“Landlord Related Parties”) harmless from and against
all penalties, claims, costs, demands, damages, losses, expenses (including
reasonable attorneys’ fees), suits or liabilities of
 
23
 
 

--------------------------------------------------------------------------------

 
 
whatsoever nature (collectively, “Claims”) brought by third parties and that
arise from Tenant’s or its subtenant’s, assignee’s, agent’s, licensee’s,
contractor’s, subcontractor’s, concessionaire’s or employee’s (herein, Tenant
and such other parties are collectively referred to as the “Tenant Parties”) use
and occupancy of the Premises and the Building, the conduct of Tenant’s
business, any breach or Event of Default by Tenant, or from any other activity,
work or thing, act, omission or neglect done, permitted or suffered by Tenant or
the Tenant Parties in or about the Premises and the Building (including
violations of Governmental Regulations).  If any such proceeding is filed by a
third party against Landlord or any such indemnified party, Tenant agrees to
defend Landlord or such party in such proceeding at Tenant’s sole cost, by legal
counsel reasonably satisfactory to Landlord and such indemnified party, if
requested by Landlord. In no event shall Tenant be obligated to indemnify
Landlord or any of the other parties identified above for any willful or
negligent act or omission of Landlord or such other party.
 
13.2   Landlord’s Indemnity.
 
Except for Claims covered by Tenant’s indemnity pursuant to Section 13.1,
Landlord shall indemnify and save Tenant and Tenant’s agents, contractors,
subcontractors, employees, shareholders, directors, officers, affiliates,
subsidiaries, successors and assigns (“Tenant Related Parties”) harmless from
and against all Claims brought by third parties and that arise from Landlord’s
or its agent’s, gross negligence or willful misconduct in the operation of the
Building.  If any such proceeding is filed by a third party against Tenant or
any such indemnified party, Landlord agrees to defend Tenant or such party in
such proceeding at Landlord’s sole cost, by legal counsel reasonably
satisfactory to Tenant and such indemnified party, if requested by Tenant. In no
event shall Landlord be obligated to indemnify Tenant or any of the other
parties identified above for any willful or negligent act or omission of Tenant
or such other party.
 
13.3   Survival.
 
The provisions of this Section 13 shall survive the expiration or termination of
this Lease.
 
Section 14.  Surrender.
 
Upon the expiration or earlier termination of this Lease, Tenant shall peaceably
leave and surrender the Premises to Landlord broom clean and free of debris and
otherwise in the condition in which the Premises are required to be maintained
by the terms of this Lease, reasonable wear and tear and damage by casualty
which Tenant is not obligated to restore under this Lease excepted.  Tenant
shall surrender all keys for the Premises to Landlord at the place then fixed
for the payment of Rent and shall inform Landlord of the combinations to all
locks, safes and vaults in the Premises.  Tenant shall, at its expense, remove
from the Premises on or prior to expiration or earlier termination of this Lease
(i) all furnishings, fixtures and equipment situated thereon, (ii) those
Alterations that Tenant is required to remove pursuant to Section 3.3 hereof,
and (iii) those items of personalty that Tenant brings into the
Premises.  Tenant shall not remove any equipment, conduits, fixtures, water,
plumbing, electrical, heating, ventilation, air conditioning, lighting, life
safety, sprinkler and sewer service to the Premises, (except to the extent such
item is an Alteration and Tenant is required to remove the same pursuant to
Section 3.3 hereof), all of which together with any other furnishings, fixtures
and equipment not removed by Tenant as provided above, shall become the property
of Landlord upon the expiration or earlier termination of this Lease and shall
be conclusively presumed to have been conveyed to Landlord under this Lease via
a bill of sale without further payment or credit by Landlord to Tenant. In
addition, Tenant shall, at its expense, on or prior to such expiration or
earlier termination of this Lease, repair any damage caused by such removal. Any
property not so removed that Landlord requires to be removed, may be removed by
Landlord and stored and/or retained or sold by Landlord  and all the costs of
such removal, storage and disposition as well as the cost of repairing any
damage caused by such removal, shall be
 
24
 
 

--------------------------------------------------------------------------------

 
 
borne by Tenant.  Tenant’s obligation under this paragraph shall survive the
expiration or earlier termination of this Lease with respect to any claims
brought by Landlord within five (5) years of such expiration or termination.
 
Section 15.  Hazardous Materials.
 
15.1   Hazardous Substances.
 
(a)           Definitions. As used in this Lease, the term “Hazardous Substance”
shall mean any product, substance, or waste whose presence, use, manufacture,
disposal, transportation, or release, either by itself or in combination with
other materials expected to be on the Premises or the Building, is (i)
potentially injurious to the public health, safety or welfare, the environment
or the Premises or the Building, (ii) regulated or monitored by any governmental
authority, (iii) a basis for potential liability of Landlord to any governmental
agency or third party under any applicable statute or common law theory, or (iv)
is defined as “hazardous” or “extremely hazardous” under any Governmental
Regulations.  Hazardous Substances shall include, but not be limited to, PCB’s
hydrocarbons, petroleum, gasoline, asbestos and/or crude oil or any products,
by-products or fractions thereof.  As used in this Lease, the term “Reportable
Use” shall mean (i) the installation or use of any above ground storage tank,
(ii) the generation, possession, storage, use, transportation, release or
disposal of a Hazardous Substance that requires a permit from, or with respect
to which a report, notice, registration or business plan is required to be filed
with, any governmental authority, and/or (iii) the presence at the Premises or
the Building of a Hazardous Substance with respect to which any Governmental
Regulations require that a notice be given to persons entering or occupying the
Premises, the Building, or neighboring properties.
 
(b)           Reportable Uses and Hazardous Substances Require Consent.  Tenant
shall not engage in any activity in or on the Premises or the Building which
constitutes a Reportable Use of Hazardous Substances, nor shall Tenant or Tenant
Parties generate, possess, store, use, release or dispose of any Hazardous
Substances in, on, under or about the Premises or the Building, without the
express prior written consent of Landlord, which consent shall not be
unreasonably withheld, or delayed and shall be conditioned on, among other
factors, Tenant’s timely compliance (at Tenant’s expense) with all Governmental
Regulations and reasonable conditions requested by Landlord.  In addition,
Landlord may condition its consent to any Reportable Use upon receiving such
reasonable additional assurances as Landlord reasonably deems necessary to
protect itself, the public, the Premises, the Building, and/or the environment
against damage, contamination, injury and/or liability, including, but not
limited to, the installation (and removal on or before the expiration or
termination of this Lease) of protective modifications (such as concrete
encasements).
 
(c)           Duty to Inform Landlord.  If Tenant knows, or has reasonable cause
to believe, that a Hazardous Substance (other than Permitted Hazardous
Substances and common cleaning products in appropriate quantities) has come to
be located in, on, under or about the Premises or the Building, Tenant shall
immediately give written notice of such fact to Landlord, and promptly provide
Landlord with a copy of any report, notice, claim or other documentation which
is has concerning the presence of such Hazardous Substance.
 
(d)           Tenant Remediation.  Tenant shall not cause or permit any
Hazardous Substance to be spilled or released in, on, under, or about the
Premises or the Building (including through the plumbing or sanitary sewer
system) and shall promptly, at Tenant’s sole cost and expense, take all
investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises, the Building or
neighboring properties, (i) that was caused by Tenant, or (ii) pertaining to or
involving any Hazardous Substance brought onto the Building or any portion
thereof by or for Tenant, or (iii) pertaining to or
 
25
 
 

--------------------------------------------------------------------------------

 
 
involving any Hazardous Substance brought onto the Premises by Tenant or any
Tenant Parties during the term that Tenant had possession of the Premises or any
portion thereof (collectively, the “Tenant Liabilities”).  Tenant shall be
solely responsible for the remediation of any condition concerning any Hazardous
Substance in, on, under or about the Premises or the Building to the extent
required under this Section 15.1, but only to the extent constituting Tenant
Liabilities.
 
(e)           Investigations and Remediations.  Tenant shall have responsibility
and shall pay for any investigations or remediation measures required by
governmental entities having jurisdiction with respect to the Tenant
Liabilities.  Tenant shall cooperate fully in any such activities at the request
of Landlord, including allowing Landlord and Landlord’s agents to have
reasonable access to the Premises at reasonable times in order to carry out any
investigative and remedial actions which Landlord may elect to do.
 
15.2   Tenant’s Compliance with Governmental Regulations.  Tenant shall obtain,
maintain and strictly comply with, at Tenant’s sole cost and expense, any and
all Governmental Regulations related to Tenant’s generation, possession,
storage, use, release or disposal of any Hazardous Substance in or about the
Premises, the Building or the Building (if the same is permitted under this
Lease), including without limitation, (i) all Environmental Protection Agency
identification numbers, (ii) all air, wastewater, sewer and other permits and
governmental approvals, and (iii) all permits and governmental approvals related
to Tenant’s use of the Premises and the Common Areas.  Except as otherwise
provided in this Lease, Tenant shall, at Tenant’s sole expense, fully,
diligently and in a timely manner comply with all requirements of any applicable
fire insurance underwriter or rating bureau, and the reasonable recommendations
of Landlord’s engineers and/or consultants which relate to the use of Hazardous
Substances in the Premises or the Building, without regard to whether said
requirements are now in effect or become effective after the Commencement
Date.  Tenant shall, within ten (10) business days after receipt of Landlord’s
written request, provide Landlord with copies of all permits and other documents
in Tenant’s possession or control, evidencing Tenant’s compliance with any
Governmental Regulations specified by Landlord, and shall immediately upon
receipt by Tenant, notify Landlord in writing (and immediately provide to
Landlord copies of any documents involved) of any threatened or actual claim,
notice, citation, warning, complaint or report pertaining to or involving the
failure of Tenant or the Premises to comply with any Governmental Regulations or
the provisions of this Section 15.
 
15.3   Inspection; Compliance.  Landlord and Landlord’s Lender and consultants
shall have the right to enter the Premises at reasonable times upon at least two
(2) business days’ prior written notice (except in the event of an emergency,
when no notice need be given) to Tenant for the purpose of inspecting the
condition of the Premises and for verifying compliance by Tenant with this
Section 15; provided, however, no notice shall be required for entry to the
Premises (a) in the event of an emergency, (b) for scheduled janitorial
services, or (c) by the on-site employees or agents of Landlord or Landlord’s
property manager.
 
15.4   Tenant Indemnification.  Tenant shall indemnify, defend and hold harmless
each of Landlord, Landlord Parties, and Landlord’s shareholders, directors,
officers, affiliates, subsidiaries, successors and assigns from and against any
and all damages, losses, liabilities, judgments, claims, causes of action,
demands, expenses, costs, fines, penalties, and attorneys’ and consultants’ fees
arising out of or involving (i) any Hazardous Substance in, on, under or about
the Premises or the Building that was caused by Tenant, or (ii) pertaining to or
involving any Hazardous Substance brought onto the Building or any portion
thereof by or for Tenant, or (iii) pertaining to or involving any Hazardous
Substance brought onto the Premises with the knowledge or consent of Tenant
during the term that Tenant had possession of the Premises or any portion
thereof.  Tenant’s obligations shall include, but not be limited to, the effects
of any contamination or injury to person, property or the environment created or
suffered by Tenant, and the cost of investigation, removal, remediation,
restoration and/or abatement,
 
26
 
 

--------------------------------------------------------------------------------

 
 
and shall survive the expiration or termination of this Lease.  No termination,
cancellation or release agreement entered into by Landlord and Tenant shall
release Tenant from its obligations under this Lease with respect to Hazardous
Substances, unless Landlord specifically agrees thereto in writing at the time
of such agreement and such agreement specifically identifies this Section 15.4
of this Lease.
 
Section 16.  Holding Over.
 
If Tenant remains in occupancy of any portion of the Premises after the
expiration of the Lease Term, Tenant shall become a month to month tenant upon
all terms of this Lease as might be applicable to such month to month tenancy,
except that Tenant shall pay Base Rent and Additional Rent at a rate equal to
(i) 150% of the rate effective immediately prior to such holdover for the first
two (2) months of such holdover, and (ii) 200% beginning with the third (3rd )
month of such holdover.  If Tenant holds over for more than two (2) months, and
if Landlord so elects by written notice to Tenant, such holdover shall
constitute a renewal of this Lease for a period of one (1) year, at the greater
of (i) 200% of Base Rent payable during the last calendar month of the Lease
Term and (ii) the then current market rate, as determined by Landlord in its
sole discretion.  The foregoing shall not be construed as giving Tenant the
right to remain in possession of the Premises after expiration of the Lease
Term, and Tenant will pay to Landlord, upon request, all damages that Landlord
may suffer on account of Tenant's failure to surrender possession as and when
aforesaid and will indemnify Landlord against all liabilities, costs and
expenses (including all reasonable attorneys' fees and costs if any) arising out
of Tenant's delay in so delivering possession, including claims of any
succeeding tenant. No acceptance of Rent payable pursuant to this Section 16 by
Landlord shall be construed to extend the Lease Term or operate as a waiver of
Landlord’s right to regain immediate possession of the Premises by summary
proceedings or any other remedy.
 
Section 17.  Intentionally Deleted. 
 
Section 18.  Notices
 
Any notice which either party is required or may desire to give to the other
shall be in writing and sent by United States certified mail, return receipt
requested, postage prepaid, or by Federal Express or similar generally
recognized overnight courier regularly providing proof of delivery, addressed to
the parties as set forth in the preamble to this Lease (subject to the right of
any party to designate a different address for its receipt of notices hereunder
within the 48 contiguous continental United States of America by notice duly
given). Any notice so given shall be deemed to have been given as of the first
to occur of (i) actual delivery, (ii) if mailed, the second business day after
being deposited in the U.S. Mails, proper postage prepaid, addressed as provided
above, or (iii) if sent by overnight courier, on the first business day after
being delivered to such courier with all charges for overnight delivery having
been prepaid.
 
Section 19.  Broker’s Representation.
 
Landlord has agreed to pay to Michael Crane of Jones Lang LaSalle Americas, Inc.
("Landlord's Broker") and to Charlie Lodge of Ecospace Commercial, (“Tenant’s
Broker”) real estate brokerage commissions as set forth in separate commission
agreements between Landlord and Landlord's Broker and Landlord and Tenant's
Broker, respectively.  Landlord and Tenant hereby represent and warrant each to
the other that they have not employed any other agents, brokers or other such
parties in connection with this Lease, and each agrees that they shall hold the
other harmless from and against any and all claims of all other agents, brokers
or other such parties claiming by, through or under the respective indemnifying
party.  The representations and modifications set forth in this Section 19 shall
survive the cancellation or termination of this Lease.
 
 
27
 
 

--------------------------------------------------------------------------------

 
 
Section 20.  Estoppel Certificates.
 
Within ten (10) days after request by Landlord, Tenant shall execute and deliver
to Landlord a written certificate substantially in the form attached hereto as
Exhibit G.
 
Section 21.  Limitation of Liability.
 
Any liability of Landlord under this Lease shall be limited solely to Landlord’s
equity in the Building, and in no event shall personal liability be asserted
against Landlord in connection with this Lease, nor shall any recourse be had to
any other property or assets of Landlord or against any property or assets of
any of Landlord Parties. If Landlord shall at any time transfer its interest in
the Building or this Lease, Landlord shall be released of any obligations
occurring after such transfer, and Tenant shall look solely to Landlord’s
successors for performance of such obligations.
 
Section 22.  Unrelated Business Income.
 
If Landlord is advised by its counsel at any time that any part of the payments
(other than Base Rent and Additional Rent) by Tenant to Landlord under this
Lease, as it may be amended from time to time, may be characterized as unrelated
business income under the United States Internal Revenue Code and its
regulations, as each of the same may be amended, then Tenant shall enter into
any reasonable amendment proposed by Landlord to avoid such income, so long as
the amendment does not require Tenant to make more payments or accept fewer
services from Landlord, than this Lease provides.
 
Section 23.  ERISA.
 
Tenant represents and warrants that it is not and is not acting on behalf of (i)
an “employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), (ii) a “plan”
within the meaning of Section 4975 of the Internal Revenue Code of 1986, as
amended or (iii) an entity deemed to hold “plan assets” within the meaning of 29
C.F.R. § 2510.3-101 of any such employee benefit plan or plans.
 
Section 24.  Rights Reserved to Landlord.
 
The following rights, exercisable without notice and without affecting any of
Tenant’s obligations under this Lease, are all reserved by Landlord: (1) upon
reasonable notice, to exhibit the Premises at reasonable hours to prospective
purchasers, and mortgagees of the Building and, in the final nine (9) months of
the Lease Term, to prospective tenants; (2) to enter the Premises after
reasonable notice (except in the event of an emergency, when no notice need be
given) at reasonable hours for reasonable purposes, including inspection, the
provision of services and the performance of the obligations of Landlord
hereunder; (3) to regulate access to telephone, electrical and other utility
lines and closets in the Building and to require use of designated contractors
for any work involving access to the same; (4) to approve, in its discretion and
prior to installation, any shades, blinds, ventilators or window treatments of
any kind, as well as any lighting within the Premises that may be visible from
the exterior of the Building; (5) to approve the weight, size, placement and
time and manner of movement within the Premises and the Building of any safe or
other heavy article of Tenant’s personal property, without any liability on
account of such approval; (6) make changes to the design and layout of the
Building, including, without limitation, changes to driveways, entrances,
loading and unloading areas, direction of traffic, landscaped areas and
walkways, and parking areas (subject to the terms of Exhibit I); (7) use or
close temporarily the Common Areas and/or other portions of the Building while
engaged in making improvements, repairs and alterations to the Building or any
portion thereof; and (8) perform such other acts and make such other
 
28
 
 

--------------------------------------------------------------------------------

 
 
changes with respect to the Building, as Landlord may, in the exercise of
good-faith, reasonable business judgment, deem to be appropriate or desirable.
 
Section 25.  Security Deposit.
 
Concurrent with its execution of this Lease, Tenant shall deposit with Landlord
an amount equal to Seven Hundred Fifty Thousand Dollars ($750,000.00) (the
“Security Deposit”) which sum shall be held by Landlord, without interest, as
security for the performance by Tenant of its obligations under this
Lease.  Provided that (a) Tenant has not committed a Default hereunder, and (b)
all Rent payments made by Tenant were received by Landlord on or before the due
date during the prior twelve (12) month period, on the commencement of the
thirteenth (13th) full month of the Term, and thereafter on the one year
anniversary of such date, upon written request of Tenant, Landlord shall return
one-quarter (1/4) of the original amount of the Security Deposit to Tenant until
the Security Deposit is in the amount of Zero Dollars ($0.00). The Security
Deposit is not an advance payment of Rent or a measure of Landlord’s damages in
the event of a default by Tenant. If at any time during the Lease Term, Tenant
fails to pay when due Rent or any other sums owed by Tenant hereunder (after the
expiration of applicable notice and cure periods, if any), then Landlord may at
its option apply any portion of the Security Deposit to the payment of such
overdue sums.  If Tenant defaults under any other obligation of Tenant under
this Lease (after the expiration of applicable notice and cure periods, if any),
then Landlord, in its sole and absolute discretion, may apply as much of
Security Deposit as necessary, to compensate Landlord for loss, cost or damage
incurred or sustained by Landlord as the result of such default (including,
without limitation, the cost incurred by Landlord to remedy such default and
including any interest accrued in connection with any overdue sums).  If any
portion of the Security Deposit is applied by Landlord as provided herein,
Tenant shall, upon demand, remit to Landlord an amount sufficient to restore the
Security Deposit to the amount existing prior to Landlord’s application of such
Security Deposit. Tenant’s failure to remit such amount within ten (10) days of
demand shall constitute an Event of Default under this Lease. Landlord shall
remit to Tenant any balance of the Security Deposit remaining at the expiration
or termination of the Lease.
 
In the event of the sale or transfer of Landlord's interest in the Building,
Landlord shall transfer the Security Deposit to such purchaser, in which event
Tenant shall look only to the new Landlord for the return of the Security
Deposit, and Landlord shall thereupon be released from all liability to Tenant
for the return of the Security Deposit.  Tenant agrees that the provisions of
this Section 25 shall govern the treatment of Tenant’s Security Deposit in all
respects under this Lease.
 
Section 26.  Other Matters.
 
26.1   Captions.
 
Captions of this Lease are solely for convenience of reference and shall not in
any way limit or amplify the terms and provisions hereof.
 
26.2   Partial Invalidity.
 
If any term, covenant or condition of this Lease or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease or the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby and each term, covenant
or condition of this Lease shall be valid and be enforced to the fullest extent
permitted by law.
 
 
29
 
 

--------------------------------------------------------------------------------

 
 
26.3   Entire Agreement.
 
All understandings and agreements, oral or written, previously made between the
parties are merged into this Lease and this Lease fully and completely expresses
the agreement between Landlord and Tenant. Tenant expressly agrees and
acknowledges that neither Landlord nor the Landlord Parties has made any
representations or warranties concerning the Premises or the Building except
those expressly set forth in this Lease and Tenant is not relying on any express
or implied representation or warranty except those expressly set forth herein.
This Lease cannot be amended or modified except by a written instrument executed
by Landlord and Tenant.
 
26.4   Governing Law.
 
This Lease shall be governed by and construed in accordance with the internal
laws of the State of Colorado.
 
26.5   Successors and Assigns.
 
Subject to Section 8 and Section 12, the conditions, covenants and agreements
contained in this Lease shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.
 
26.6   Waiver.
 
No failure by either party to exercise, or delay in exercising, any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or further exercise thereof, or the exercise of any other right, power or
privilege.
 
26.7   Litigation and Arbitration Costs.
 
If, on account of any breach or default by Tenant in its respective obligations
under the terms and conditions of this Lease, it shall become reasonably
necessary or appropriate for Landlord to employ or consult with an attorney or
collection agency concerning or to enforce or defend any of its rights or
remedies arising under this Lease or to collect any sums due, the unsuccessful
party agrees to pay all reasonable costs and fees so incurred by Landlord,
including, without limitation, reasonable attorneys’ fees and costs.  In the
event of any litigation or arbitration between Tenant and Landlord to enforce
any provision of this Lease or any right of either party hereto, the
unsuccessful party to such litigation or arbitration shall pay to the successful
party all costs and expenses, including reasonable attorneys’ fees, incurred by
the successful party therein.
 
26.8   Counterparts.
 
This Lease may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall constitute
one and the same agreement.
 
26.9   Accord and Satisfaction.
 
No payment by Tenant or receipt by Landlord of a lesser amount than the Rent
stipulated herein shall be deemed to be other than on account of the earliest
stipulated Rent, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment of Rent be
 
30
 
 

--------------------------------------------------------------------------------

 
 
deemed an accord and satisfaction. Landlord shall accept such check or payment
without prejudice to Landlord’s right to recover the balance of such Rent or to
pursue any other remedy in this Lease.
 
26.10   Time of the Essence.
 
Time is of the essence of each provision of this Lease.
 
26.11   No Presumption Against Drafter.
 
Landlord and Tenant understand, agree, and acknowledge that this Lease has been
freely negotiated by both parties; and in any controversy, dispute, or contest
over the meaning, interpretation, validity, or enforceability of this Lease or
any of its terms or conditions, there shall be no inference, presumption, or
conclusion drawn whatsoever against either party by virtue of that party having
drafted this Lease or any portion thereof.
 
26.12   Access.
 
During non-Business Hours, Landlord may restrict access to the Building and
access shall be gained by use of a key or other device to the outside doors of
Building. Landlord may from time to time establish controls for the purpose of
regulating access to and use of the Building; provided, however, Landlord does
not warrant the efficacy of any such controls or any personnel, services,
procedures or equipment employed to implement such control and Landlord shall
not be responsible or liable in any manner for failure of any such personnel,
services, procedures or equipment to prevent or control, or apprehend anyone
suspected of, personal injury or property damage in, on or around the Building.
Tenant shall abide by all such regulations so established.  Tenant shall have
access to the Premises seven (7) days a week, twenty-four (24) hours a day.
 
26.13   WAIVER OF TRIAL BY JURY:
 
UNLESS PROHIBITED BY LAW, EACH PARTY WAIVES TRIAL BY JURY IN THE EVENT OF ANY
LEGAL PROCEEDING BROUGHT BY THE OTHER IN CONNECTION WITH THIS LEASE.  EACH PARTY
SHALL BRING ANY ACTION AGAINST THE OTHER IN CONNECTION WITH THIS LEASE IN A
FEDERAL OR STATE COURTS LOCATED IN THE DISTRICT WHERE THE PROJECT IS LOCATED,
CONSENTS TO THE JURISDICTION OF SUCH COURTS, AND WAIVES ANY RIGHT TO HAVE ANY
PROCEEDING TRANSFERRED FROM SUCH COURTS ON THE GROUND OF IMPROPER VENUE OR
INCONVENIENT FORUM.
 
26.14   Areas Excluded From Demise.
 
The exterior walls of the Premises and the area beneath the finished floor of
the Premises as well as the area above the finished ceiling level of the
Premises are not demised hereunder, and the use thereof together with the right
to install, maintain, use, repair and replace pipes, ducts, conduits, wires,
heating, ventilating, cooling, plumbing, electrical and other systems as well as
structural elements leading through or a part of the Premises in locations that
will not materially interfere with Tenant’s use thereof are hereby reserved unto
Landlord.
 
26.15   Rubbish.
 
No trash or garbage shall be stored in the Premises for in excess of twenty-four
(24) hours and all trash or garbage shall be disposed of in containers or areas
designated from time to time by Landlord. Tenant shall separate all recyclable
items to the extent reasonably practical taking into account
 
31
 
 

--------------------------------------------------------------------------------

 
 
the cost so as to comply with any recycling efforts which may be undertaken from
time to time by applicable governmental authorities, by the Landlord with
respect to the Building or by the provider of the trash removal services.
 
26.16   Due Authorization.
 
Tenant hereby covenants, warrants and represents that: (1) the individual
executing this Lease on its behalf is duly authorized to execute and deliver
this Lease in accordance with the organizational documents of Tenant; (2) this
Lease is binding upon Tenant; (3) Tenant is duly organized and legally existing
in the state of its organization, and is qualified to do business in the state
in which the Building is located; and (4) the execution and delivery of this
Lease by Tenant will not result in any breach of, or constitute a default under
any mortgage, deed of trust, lease, loan, credit agreement, partnership
agreement or other contract or instrument to which Tenant is a party or by which
Tenant may be bound. Landlord hereby covenants, warrants and represents that:
(1) the individual executing this Lease on its behalf is duly authorized to
execute and deliver this Lease in accordance with the organizational documents
of Landlord; (2) this Lease is binding upon Landlord; (3) Landlord is duly
organized and legally existing in the state of its organization, and is
qualified to do business in the state in which the Building is located; and (4)
the execution and delivery of this Lease by Landlord will not result in any
breach of, or constitute a default under any mortgage, deed of trust, lease,
loan, credit agreement, partnership agreement or other contract or instrument to
which Landlord is a party or by which Landlord may be bound.
 
26.17   Tenant Financials.
 
If Tenant’s financial information is not publicly available, upon request from
Landlord from time to time, Tenant shall provide Landlord, within ten (10) days’
after receipt of written notice from Landlord, with copies of (i) Tenant’s most
recent audited financial statements (including Balance sheet and income
statement) (ii) Tenant’s must current year to date unaudited (or audited if
available) financial statements (including Balance sheet and income statement)
and (iii) and such other financial information regarding Tenant’s financial
status as may be reasonably requested by Landlord. Notwithstanding anything
herein to the contrary, any information provided hereunder by Tenant shall be
kept confidential by Landlord and Landlord’s lender or prospective purchaser
and, upon request by Tenant, such parties shall execute a commercially
reasonable confidentiality agreement as a condition to receiving Tenant’s
financial statements.
 
26.18   Force Majeure.
 
Both Landlord and Tenant shall be excused from performing their obligations or
undertakings provided in this Lease, in the event, but only so long as the
performance of any such obligations are prevented or delayed, retarded or
hindered by an event of Force Majeure.
 
26.19   No Recording.
 
Neither this Lease nor any memorandum thereof shall be recorded in any public
records.
 
26.20   OFAC Compliance.
 
a.           Tenant represents and warrants that (i) Tenant and each person or
entity owning an interest in Tenant is (A) not currently identified on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any
other similar list maintained by OFAC pursuant to any authorizing statute,
 
32
 
 

--------------------------------------------------------------------------------

 
 
executive order or regulation (collectively, the “List”), and (B) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (ii) none of the funds or other assets of Tenant constitute property of,
or are beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (iii) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (iv) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that this Lease is in violation of
law, and (v) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times.  The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law.
 
b.           Tenant covenants and agrees (i) to comply with all requirements of
law relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (ii) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding Section are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (iii) not to use funds from any “Prohibited Person” (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under this Lease, and (iv) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof.
 
c.           Tenant hereby acknowledges and agrees that Tenant’s inclusion on
the List at any time during the term of this Lease shall be an Event of Default
hereunder if such inclusion shall continue for ten (10) days after Tenant shall
have been given written notice thereof (by Landlord, any governmental entity or
otherwise).  Notwithstanding anything herein to the contrary, Tenant shall not
permit the Premises or any portion thereof to be used or occupied by any person
or entity on the List or by any Embargoed Person (on a permanent, temporary or
transient basis), and any such use or occupancy of the Premises by any such
person or entity shall be an Event of Default hereunder if such use or occupancy
shall continue for ten (10) days after Tenant shall have been given written
notice thereof (by Landlord, any governmental entity or otherwise).  Tenant
shall indemnify and hold Landlord harmless and against from all losses, damages,
liabilities, cost and expenses (including, without limitation, reasonable
attorneys' fees and expenses) that are incurred by Landlord and/or its
affiliates that derive from a claim made by a third party against Landlord
and/or its affiliates arising or alleged to arise from a misrepresentation made
by Tenant hereunder or a breach of any covenant to be performed by Tenant
hereunder.
 
d.           Tenant shall provide documentary and other evidence of Tenant's
identity and ownership as may be reasonably requested by Landlord at any time to
enable Landlord to verify Tenant's identity or to comply with any legal request.
 
Section 27.  Parking.
 
Landlord reserves the right to control parking within the Building area by
issuing parking permits to tenants.  If Landlord implements such a system
parking permits shall be provided to Tenant during the Lease Term in accordance
with the terms and conditions set forth in Exhibit I attached hereto and made a
part hereof for all purposes.
 
 
33
 
 

--------------------------------------------------------------------------------

 
 
Section 28.  FF&E.
 
Landlord will allow Tenant to use, at no additional cost to Tenant, that
furniture and equipment described on Exhibit J (“Landlord’s FF&E”) for the Lease
Term.  Tenant acknowledges that it has had the opportunity to inspect the
Landlord’s FF&E, and Tenant accepts the Landlord’s FF&E in its as-is condition,
and Landlord disclaims any representation or warranty regarding the condition of
the Landlord’s FF&E or its suitability for Tenant’s use.  Tenant will be
responsible for all costs associated with Landlord’s FF&E during the Lease Term,
including, without limitation, any moving, repair, or replacement costs.  Tenant
will be responsible for insuring Landlord’s FF&E during the Lease Term and
repairing or replacing any pieces of Landlord’s FF&E destroyed or damaged beyond
reasonable wear and tear.  At the expiration or earlier termination of the Lease
Term, Tenant will return all of Landlord’s FF&E, subject only to normal wear and
tear and uninsurable casualty.  Any other furniture and equipment within the
Premises which is not on Exhibit J, shall be removed from the Premises by
Landlord prior to commencement of construction on the Tenant Improvements.
 


 
[Signature Page Follows]
 
34

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Lease as of the day and year first above written.
 

 
LANDLORD
 
SF INFINITE DRIVE, LLC,
a Delaware limited liability company
 
 
By:   Alexia Gottschalch         
Name:  Alexia Gottschalch
Title:   
Officer_______________                                                                
 
 
TENANT
 
ANTRIABIO, INC.,
a Delaware corporation
 
 
By:  /s/ Nevan Elam            
Name:  Nevan Elam
Title:    Chief Executive Officer
 



35

 
 

--------------------------------------------------------------------------------

 

 

 
 
EXHIBIT A-1
 
LEGAL DESCRIPTION OF REAL ESTATE
 
(Attached)
 


 


 
END OF EXHIBIT A-1
 

A-1-1
1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
FLOOR PLANS OF DEMISED PREMISES
 


 
[To be included]
 

A-2-1




 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
RULES AND REGULATIONS
 
1.           The sidewalks, and public portions of the Building, such as
entrances, passages, courts, elevators, vestibules, stairways, corridors or
halls, and the streets, alleys or ways surrounding or in the vicinity of the
Building shall not be obstructed, even temporarily, or encumbered by Tenant or
used for any purpose other than ingress and egress to and from the Premises.
 
2.           No awnings or other projections shall be attached to the outside
walls of the Building.  No curtains, blinds, shades, louvered openings, tinted
coating, film or screen shall be attached to or hung in, or used in connection
with, any window, glass surface or door of the Premises, without the prior
written consent of Landlord, unless installed by Landlord.
 
3.           No sign, advertisement, notice or other lettering shall be
exhibited, inscribed, painted or affixed by Tenant on any part of the outside of
the Premises or Building or on corridor walls or windows or other glass surfaces
(including without limitation glass storefronts).  Signs on entrance door or
doors shall conform to building standard signs, samples of which are on display
in Landlord’s rental office.  Signs on doors shall, at Tenant’s expense, be
inscribed, painted or affixed for each tenant by sign makers approved by
Landlord. In the event of the violation of the foregoing by Tenant, Landlord may
remove same without any liability, and may charge the expense incurred by such
removal to Tenant.
 
4.           The sashes, sash doors, skylights, windows, heating, ventilating
and air conditioning vents and doors that reflect or admit light and air into
the halls, passageways or other public places in the Building shall not be
covered or obstructed by Tenant, nor shall any bottles, parcels, or other
articles be placed on the window sills.
 
5.           No show cases or other articles shall be put in front of or affixed
to any part of the exterior of the Building, nor placed in the public halls,
corridors, or vestibules without the prior written consent of Landlord.
 
6.           The water and wash closets and other plumbing fixtures shall not be
used for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown therein.  All
damages resulting from any misuse of the fixtures by Tenant, its employees and
invitees shall be borne by Tenant.
 
7.           Tenant shall not in any way deface any part of the Premises or the
Building.  If Tenant desires to use linoleum or other similar floor covering, an
interlining of Builder’s deadening felt shall be first, affixed to the floor, by
a paste or other material, soluble in water.  The use of cement or other similar
adhesive materials, which are not water soluble, are expressly prohibited.
 
8.           No bicycles, vehicles, or animals of any kind shall be brought into
or kept in or about the Premises, except as may be required by the Americans
with Disabilities Act.  No cooking shall be done or permitted by Tenant on the
Premises except in conformity to law and then only in the utility kitchen, if
any, as set forth in Tenant’s layout, which is to be primarily used by Tenant’s
employees for heating beverages and light snacks.  Tenant shall not cause or
permit any unusual or objectionable odors to be produced upon or permeate from
the Premises.
 
9.           No space in the Building shall be used for manufacturing,
distribution, or for the storage of merchandise or for the sale of merchandise,
goods, or property of any kind at auction.
 
B-1
 
 

--------------------------------------------------------------------------------

 
10.           Tenant shall not make, or permit to be made, any unseemly or
disturbing noises or disturb or interfere with occupants of the Building or
neighboring buildings or premises or those having business with them, whether by
the use of any musical instrument, radio, talking machine, unmusical noise,
whistling, singing, or in any other way.  Tenant shall not throw anything out of
the doors, windows or skylights or down the passageways.  Tenant shall not cause
or permit any unseemly or disturbing activity or conduct to be visible through
any window, opening, doorway, glass storefront or other glass surface or any
other means of visibility that disturbs or interferes with (i) tenants or other
occupants of the Building or their licensees or invitees or (ii) neighboring
buildings or premises or those having business with them, including without
limitation, receptions, parties, recreation and other activities of a social
nature not directly related to Tenant’s use of the Premises.
 
11.           Neither Tenant, nor any of Tenant’s servants, employees, agents,
visitors, or licensees, shall at any time bring or keep upon the Premises any
inflammable, combustible or explosive fluid, or chemical substance, other than
reasonable amounts of cleaning fluids or solvents required in the normal
operation of Tenant’s business offices.
 
12.           No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by Tenant, nor shall any changes be made in existing
locks or the mechanism thereof, without the prior written approval of Landlord
and unless and until a duplicate key is delivered to Landlord.  Tenant shall,
upon the termination of its tenancy, restore to Landlord all keys of stores,
offices and toilet rooms either furnished to, or otherwise procured by, Tenant,
and in the event of the, loss of any keys so furnished, Tenant shall pay to
Landlord the cost thereof.
 
13.           Tenant shall not overload any floor.  Tenant shall obtain
Landlord’s consent before bringing any safes, freight, furniture or bulky
articles into the Building, and Landlord can specify to Tenant the location for
the placement of such articles.  All removals, or the carrying in or out of any
safes, freight, furniture or bulky matter of any description must take place
during the hours which Landlord or its agent may determine from time to
time.  Landlord reserves the right to inspect all freight to be brought into the
Building and to exclude from the Building all freight which violates any of
these Rules and Regulations or the Lease of which these Rules and Regulations
are a part.
 
14.           Tenant shall not overload or permit any portion of the Premises to
be occupied, without Landlord’s expressed prior written consent, as an office
for a public stenographer or typist, or for the possession, storage, manufacture
or sale of liquor, narcotics, drugs, tobacco in any form, or as a barber or
manicure shop, or as a public employment bureau or agency, or for a public
finance (personal loan) business; provided, however, nothing in this sentence
shall be deemed to prohibit Tenant or its employees or business invitees from
personal use of tobacco.  Tenant shall not engage or pay any employees on the
Premises, except those actually working for Tenant on said Premises, nor
advertise for laborers giving an address at the Building.  Tenant shall not keep
or utilize any juke box, billiard or pool table or other  recreational
device  at or in the Premises, except for the use of its employees.
 
15.           Tenant shall clean the Premises as provided in the Lease, and
except with the written consent of Landlord, no person or persons other than
those approved by Landlord will be permitted to enter the Building for such
purpose, but Tenant shall not cause unnecessary labor by reason of Tenant’s
carelessness and indifference in the preservation of good order and cleanliness.
 
16.           Landlord shall have the right to prohibit any advertising or use
of the Building name by Tenant which, in Landlord’s opinion, tends to impair the
reputation of the Building or its desirability as a building for offices, and
upon written notice from Landlord, Tenant shall refrain from or discontinue such
advertising or use.
 
B-2
 
 

--------------------------------------------------------------------------------

 
 
17.           The Premises shall not be used for lodging or sleeping or for any
immoral or illegal purpose or for any other activity not appropriate, in
Landlord’s sole discretion, to an office building of the quality and stature of
the Building.
 
18.           The requirements of Tenant will be attended to only upon
application at the office of the Building.  Building employees shall not perform
any work or do anything outside of their regular duties, unless under special
instructions from the office of Landlord.
 
19.           Canvassing, soliciting, and peddling in the Building are
prohibited and Tenant shall cooperate to prevent the same.
 
20.           No pornographic or sexually explicit materials shall be sold or
services or a pornographic or sexually explicit nature be provided in the
Building or the Premises.
 
21.           Tenant shall not undertake, or permit, the business of lending
money within the Building or the Premises.
 
22.           All paneling, rounds or other wood products not considered
furniture shall be of fire retardant materials.  Before installation of any such
materials, certification of the materials’ fire retardant characteristics shall
be submitted to Landlord or its agents, in a manner satisfactory to Landlord.
 
23.           Tenant shall not install any vending machines in the Building or
Premises without Landlord’s prior written consent.
 
24.           All articles and the arrangement style, color and general
appearance thereof, in the interior of the Premises that will be visible from
the exterior thereof, including, without limitation, window displays,
advertising matter, signs, merchandise, furniture, and store fixtures, shall be
subject to Landlord’s approval, and, in any case, shall be maintained in keeping
with the character and standards of the Building,
 
25.           Tenant shall see that the windows and doors of the Premises are
closed and securely locked before leaving the Building and Tenant shall exercise
extraordinary care and caution that all water faucets or water apparatus are
entirely shut off before Tenant or Tenant’s employees leave the Building, and
that all electricity, gas and air shall likewise be carefully shut off, so as to
prevent waste or damage, and Tenant shall make good all injuries sustained by
other tenants or occupants of the Building or Landlord as a result of Tenant’s
default or carelessness.
 
26.           Landlord may waive any one or more of these Rules and Regulations
for the benefit of any particular Tenant or Tenants, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other Tenant or Tenants, nor prevent Landlord from thereafter enforcing
any such Rules and Regulations against any or all of the Tenants of the
Building.
 
27.           Tenant shall cause its employees, agents, contractors and invitees
to park in the areas designated by Landlord and shall not park in reserved
spaces, except to the extent that Tenant has been granted rights to reserved
spaces in the Lease.
 
28.           Smoking is not allowed in the Building, except in Landlord
designated smoking areas located outside of the Building.  Tenant shall abide by
no-smoking restrictions in all areas within the Building and the Premises.
 
B-3
 
 

--------------------------------------------------------------------------------

 
 
29.           The carrying of firearms of any kind in the Premises, the
Building, the Common Areas or anywhere on the Building is prohibited, except in
the case of (i) unconcealed firearms carried by licensed security personnel
hired or contracted for by Tenant for security of the Premises, or (ii)
concealed firearms, as specifically permitted by Landlord in writing.
 
30.           Tenant shall not use the Premises to grow, process, market,
distribute, or sell marijuana or any of its constituents or any products
containing marijuana or any of its constituents.
 
31.           These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or part, the terms, covenants,
agreements and conditions of the main text (including Special Stipulations) of
the Lease, which text shall control in the instance of conflict.
 
32.           Landlord reserves the right to make such other and reasonable
rules and regulations as in its judgment may from time to time be needed for
safety, care and cleanliness of the Building, and for the preservation of good
order therein.  Such other Rules and Regulations shall be effective upon written
notification of Tenant.
 


 
END OF EXHIBIT B
 

B-4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
BASE RENT
 
Months
Base Rent Per RSF
Base Rent
Per Annum
Base Rent Per
Month
1-12
$12.74 per RSF
$347,262.00
$*28,938.50
13-24
$13.12 per RSF
$357,679.86
$29,806.66
25-36
$13.51 per RSF
$368,410.26
$30,700.85
37-48
$13.92 per RSF
$379,462.57
$31,621.88
49-60
$14.34 per RSF
$390,846.45
$32,570.54
61-72
$14.77 per RSF
$402,571.84
$33,547.65



 
* Provided that an Event of Default has not occurred and remained uncured,
Landlord shall abate the Base Rent for the Premises for four (4) months
beginning on second (2nd) month following the Rent Commencement Date (in light
of Tenant’s payment of the first month’s Base Rent on the Effective Date) and
ending on fifth (5th) month following the Rent Commencement Date (the “Free Rent
Period”).  If Tenant defaults under this Lease beyond any applicable period of
notice and cure and Landlord elects to terminate the Lease or Tenant’s right to
possession of the Premises, any remaining rent abatement shall cease from the
date of such default, and Tenant shall immediately pay to Landlord all sums
previously abated hereunder.
 


 


 
END OF EXHIBIT C
 


 

Exhibit C-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
COMMENCEMENT CERTIFICATE
 
THIS COMMENCEMENT CERTIFICATE is entered into and made as of the ____ day of
_____________, 2013, by and between SF INFINITE DRIVE, LLC, a Delaware limited
liability company, as landlord (“Landlord”), and ANTRIABIO, INC., a Delaware
corporation, as tenant (“Tenant”).
 
Landlord and Tenant have heretofore entered into that certain Lease Agreement
(the “Lease”) dated May 1, 2014 with respect to certain premises (“Premises”)
located in Spaces A, C-1, C-2, and D in the project commonly known as 1450
Infinite Drive in Louisville, Colorado (the “Building”).  Landlord and Tenant
hereby agree as follows:
 
1.           The Premises under the Lease have been delivered to and accepted by
Tenant as of the Rent Commencement Date.
 
3.           The Rent Commencement Date of the Lease is hereby confirmed as May
1, 2014.  The Expiration Date of the Lease is hereby confirmed as April 30,
2020.
 
IN WITNESS WHEREOF, the parties hereto have caused this Commencement Certificate
to be executed as of the date first above written.
 
Landlord:
 
SF INFINITE DRIVE, LLC,
a Delaware limited liability company
 
 
By:________________________________
Name:______________________________
Title:_______________________________
 
Tenant:
 
ANTRIABIO, INC.,
A Delaware corporation
 
 
 
By:________________________________
Name:______________________________
Title:_______________________________
 



END OF EXHIBIT D


 

D-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
AGREEMENT FOR CONSTRUCTION
 
THIS AGREEMENT FOR CONSTRUCTION (this “Agreement”) is attached to and made part
of the Lease dated as of ________________________, 2014, made by and between SF
INFINITE DRIVE, LLC, a Delaware limited liability company, as landlord
(“Landlord”), and ANTRIABIO, INC., a Delaware corporation, as tenant (“Tenant”),
pursuant to which Landlord leases to Tenant and Tenant leases from Landlord
certain space (the “Premises”) located at as 1450 Infinite Drive in Louisville,
Colorado.  Capitalized terms used herein, unless otherwise defined in this
Agreement, shall have the respective meanings assigned to them in the Lease.
 
Landlord and Tenant agree as follows:
 
1.   Work.
 
a.    Tenant shall engage an architect reasonably acceptable to Landlord
(“Architect”) to furnish to Landlord for Landlord's approval space plans
sufficient to convey the architectural design of the Premises, including,
without limitation, the location of doors, partitions, electrical and telephone
outlets, plumbing fixtures, exhaust vents, grease pits and drainage, heavy floor
loads and other special requirements, together with reflective ceiling plans
(“Space Plans”).  If Landlord shall disapprove of any portion of Tenant's Space
Plans, Landlord shall advise Tenant of such revisions, and reasons therefor, as
are reasonably required by Landlord for the purpose of obtaining
approval.  Tenant shall then submit to Landlord, for Landlord's approval, a
redesign of Tenant's Schematic Space Plans, incorporating the revisions required
by Landlord and such modifications thereof as are suggested by Tenant, said
modifications to be subsequently approved by Landlord prior to Tenant's
submission of Final Plans (as hereinafter defined).
 
b.    Tenant shall cause the Architect to prepare from the approved Space Plans
(approved by Landlord in accordance with Section 1.a. above) complete
architectural plans, drawings and specifications and complete engineered and
cross coordinated mechanical, electrical and structural working drawings for
(all of the Premises, showing the subdivision, layout, finish and decoration
work (including carpeting and other floor coverings), all in such form and in
such detail as may be reasonably required by Landlord and Tenant.  Such complete
plans, drawings and specifications are referred to herein as the “Final
Plans”.  Tenant shall submit the Final Plans for the approval of Landlord in the
same manner as provided in Section 1.a. above for approval by Landlord of the
Space Plans.
 
c.    Tenant acknowledges that the Tenant Improvements shall not include, nor
shall Landlord be responsible for the design, construction or installation of,
various nonstructural items which Tenant may find desirable for the Premises
including, without limitation, furniture, trade fixtures, office equipment,
telephone and communication systems and equipment, plantscaping, artwork or
cabling required in connection with any of these items.  Notwithstanding the
fact that Landlord shall have the right to review Tenant's Space Plans and Final
Plans, Tenant shall be solely responsible for the design and function of such
plans, including, without limitation, their integration with all of the
Building's systems.  All Tenant Improvements shall be of equal or greater
quality than the Building Standards; provided that Tenant shall be required to
utilize Building Standard window blinds, ceiling systems and light fixtures (and
not to utilize any different albeit greater quality).
 
c.           The Final Plans shall be subject to approvals of local governmental
agencies having jurisdiction over construction.   Landlord shall cooperate with
Tenant in obtaining approval of the Final Plans by all governmental agencies
having jurisdiction.  The Space Plans shall be revised and the
 
E-2-1
 
 

--------------------------------------------------------------------------------

 
 
Work shall be changed to incorporate any revisions to the Plans required by any
local governmental agency and any work required in the Premises by any local
governmental field inspector. Tenant shall cause its architect to provide
documentation for all changes to the Final Plans at the time each change is
authorized for construction.
 
d.           The Work to be performed by Landlord shall not include telephone
voice cabling or data cabling, card reader security system, white noise system,
or furniture systems which are to be completed separately by Tenant, at Tenant's
sole cost and expense.
 
e.    In the design of the Work, Tenant agrees to comply with floor and
electrical loading limitations established by Landlord.
 
2.           Allowance for Work and Work Cost.


a.           Tenant shall receive from Landlord an allowance for Work Costs
equal to Twenty and No/100 Dollars ($20.00) per RSF or Five Hundred Forty Five
Thousand Two Hundred Twenty Dollars ($545,220.00)(“Allowance”), which Allowance
shall be used solely for "Work Costs" (as that term is defined below) except
that up to Two Dollars ($2.00) per RSF may be used toward space plans and
pricing notes.  The Allowance shall automatically expire and terminate on
December 31, 2014 (the “Allowance Deadline”) and any unused portion of the
Allowance existing on the Allowance Deadline, and any approved extension
thereof, shall be forfeited and be free from any claims or interests of Tenant
regardless of the status of Tenant’s work or Works Costs.  Landlord may, its
sole discretion, extend the Allowance Deadline to a date suggested by Tenant
but, in any event not later than March 31, 2015, upon proof of Tenant’s
reasonable diligence in completing the Work prior to the Allowance
Deadline.  Any unused portion of the Allowance shall be retained by Landlord and
may not be applied to Rent.  All Tenant Improvements, whether or not the cost
thereof is covered by the Allowance, shall become the property of Landlord upon
expiration or earlier termination of the Lease and shall remain on the Premises
at all times during the Lease Term except to the extent required to be removed
by Tenant pursuant to Section 3.3 or 14 hereof.  Tenant shall be entitled to no
other payment or rent reduction for any part of the Allowance not utilized by
Tenant.  On or before the 5th day of each calendar month, or as otherwise
mutually agreed between Landlord and Tenant, during the construction of the
Tenant Improvements, Tenant shall deliver to Landlord:  (i) a request for
payment of the Tenant’s general contractor (“Contractor”) approved by Tenant, in
a form to be provided by Landlord, showing the schedule, by trade, of percentage
of completion of the Tenant Improvements in the Premises, detailing the portion
of the Tenant Improvements completed and the portion not completed; (ii)
invoices from the Contractor and any applicable subcontractors or material
suppliers (collectively, “Tenant’s Agents” for labor rendered and materials
delivered to the Premises; (iii) executed mechanic's lien releases from all of
Tenant's Agents in acceptable form; and (iv) all other information reasonably
requested by Landlord. Thereafter, Landlord shall deliver a check to Contractor
and/or Tenant's Agents (as applicable) in payment of the lesser of:  (A) the
amounts so requested by Tenant less a ten percent (10%) retention (the aggregate
amount of such retentions to be known as the “Final Retention”), and (B) the
balance of any remaining available portion of the Allowance (not including the
Final Retention), provided that Landlord does not dispute any request for
payment based on non-compliance of any Tenant Improvements with the Final Plans
or due to any substandard work.


Subject to the provisions hereof, a check for the Final Retention payable to
Contractor and/or Tenant's Agents (as applicable) shall be delivered by Landlord
to Tenant following the completion of construction of the Tenant Improvements,
provided that (i) Tenant delivers to Landlord properly executed mechanics lien
releases, (ii) Landlord has determined that no substandard Tenant Improvements
exist which adversely affects the mechanical, electrical, plumbing, heating,
ventilating, and air conditioning, life-safety or other systems of the Building,
(iii) Tenant's architect delivers to Landlord a certificate, in a
 
E-2-2
 
 

--------------------------------------------------------------------------------

 
 
form reasonably acceptable to Landlord, certifying that the construction of the
Tenant Improvements in the Premises has been substantially completed, and (iv)
Tenant has commenced business operations in the Premises.


b.           As used herein, "Work Costs" mean (i) all fees and expenses
incurred by Landlord and Tenant in connection with the design and construction
of the Tenant Improvements, including, without limitation, commercially
reasonable engineering fees for the review of Tenant's Space Plans and Final
Plans; (ii) the actual contractor costs and charges for material and labor,
contractor's profit, overhead and general conditions incurred by Landlord in
having the Tenant Improvements constructed in accordance with the Final Plans;
(iii) governmental agency plan check, permit and other fees and sales and use
taxes; (iv) testing and inspection costs; (v) any paint touch-up or repair work
necessary due to Tenant's move into the Premises; (vi) all other costs expended
or to be expended by Tenant in the construction of the Tenant Improvements,
including pre-stocked materials; and (vii) a fee to be paid to Landlord equal to
two percent (2%) of all Work Costs for coordination, oversight of Landlord’s
interests and review by Landlord of construction of the Tenant Improvements.
 
        c.           “Changes” shall mean any revisions to the Work, or the
Space Plans which are (i) requested by Tenant or (ii) required by any local
governmental agency or field inspector. Tenant may request changes to the Final
Plans at Tenant’s cost, provided that (a) the changes shall not be of a lesser
quality than Landlord’s standard specifications for tenant improvements for the
Building, as the same may be changed from time to time by Landlord (the
“Standards”); (b) the changes conform to applicable Governmental Regulations and
necessary governmental permits and approvals can be secured; (c) the changes do
not require Building service beyond the levels normally provided to other
tenants in the Building; (d) the changes do not have any adverse affect on the
structural integrity or the systems of the Building; (e) the changes will not,
in Landlord’s reasonable opinion, unreasonably delay construction of the Work;
and (f) Landlord has determined in its reasonable discretion that the changes
are of a nature and quality consistent with the overall objectives of Landlord
for the Building.  To the extent any change results in a delay of substantial
completion of the Work, then such delay shall constitute a “Tenant Delay”
described below.


3.           Tenant Construction.
 
a.           Subject to the provisions of the Lease and this Agreement, Tenant
shall proceed diligently to cause the Work to be substantially completed (as
defined below) in accordance with a mutually agreeable construction
schedule.  The Premises shall be deemed "substantially completed" upon the
project contractor completing the Tenant Work and obtaining a permanent or
temporary certificate of occupancy for the Premises (or its equivalent).  The
Work shall be performed by a general contractor approved by Landlord following
presentation to Landlord of competitive bids from at least three qualified
contractors.
 
b.           During the performance of the Work Tenant shall cause its general
contractor to hold construction meetings on a weekly basis to discuss the status
of completion of the Work.  Tenant shall provide Landlord and its construction
consultant, if any, with notice of the meeting so that Landlord and its
construction consultant shall have the opportunity to attend the meetings.
 
c.           Prior to the commencement of the Work, Tenant shall deliver to
Landlord certificates issued by insurance companies qualified to do business in
Colorado evidencing that workmen's compensation, public liability insurance, and
property damage insurance, all in amounts, with companies, and on forms
satisfaction to Landlord, are in force and maintained by the General
Contractor.  All such policies shall name Landlord as an additional insured and
shall provide that the same may not be canceled or modified without thirty (30)
days' prior notice to Landlord.
 
 
E-2-3
 
 

--------------------------------------------------------------------------------

 
 
d.           Tenant, at its sole cost and expense, shall cause the Work to be
performed in compliance with all applicable requirements of insurance bodies
having jurisdiction, and in such manner as not to interfere with any other
tenants of the Building or interfere with, delay, or impose any additional
expense upon Landlord in the construction, maintenance, or operation of the
Building, and so as to maintain harmonious labor relations in the Building.
 
e.           Tenant and the General Contractor (and, its authorized agents,
employees and sub-contractors) shall have the right to enter and access the
Premises prior to the Commencement Date, for the sole purpose of constructing
the Tenant Improvements. Any entry by or on behalf of Tenant shall be subject to
the Rules and Regulations and any such other reasonable rules, regulations,
standards and conditions as Landlord may impose.
 
f.           Tenant expressly acknowledges that nothing in this Agreement shall
authorize Tenant, the General Contractor or any person dealing with, through or
under either of them, to subject the Building (or Landlord’s interest therein)
to any mechanic’s or materialman’s lien.  Tenant agrees to indemnify, hold
harmless and defend Landlord and the Building from any liability or damages and
Landlord from any claim, liability, loss, damage, cost or expense, including
attorneys’ fees which Landlord may incur in connection with the construction of
the Tenant Improvements.  Tenant agrees not to permit or suffer and, to the
extent so permitted or suffered, to cause to be removed and released within
thirty (30) days after Tenant's receipt of notice thereof, any mechanic’s,
materialman’s or other lien on account of supplies, machinery, tools, equipment,
labor or materials furnished or used in connection with the construction of the
Tenant Improvements.
 
g.            Tenant shall cause the General Contractor to keep the Premises and
the Building free from accumulations of waste materials, rubbish, and other
debris resulting from the work, and at the completion of the work the Tenant
shall cause the General Contractor to remove all waste materials, rubbish and
debris from and about the Building as well as all tools, construction equipment
and machinery, and surplus materials, and will leave the Building clean.  Tenant
shall, at its sole cost and expense, restore, to their original condition, those
portions of the Building not designated for alteration by the contract
documents.  Tenant shall cause the General Contractor to use only new materials
and equipment and complete all work with good quality workmanship free from
faults or defects.
 
4.   Miscellaneous.
 
a.           The Work shall be done by Tenant, or its designees, the general
contractor selected by Tenant or subcontractors, in accordance with the terms,
conditions and provisions herein contained.
 
b.           Landlord has no agreement with Tenant and has no obligation to do
any other work with respect to the Premises. Any other work in the Premises
which Tenant may be permitted by Landlord to perform prior to commencement of
the Lease Term shall be done at Tenant’s sole cost and expense and in accordance
with the terms and conditions of the Lease, and shall be subject to such other
requirements as Landlord’s general contractor deems necessary or desirable. Any
additional work or alterations to the Premises desired by Tenant after the
commencement of the Lease shall be subject to the provisions of the Lease.
 
c.           If the Plans require the construction and installation of more
telephone/electrical closets than the number regularly provided by Landlord in
the portion of the Building in which the Premises are located , Tenant shall pay
costs and expenses arising from the construction and installation of such
additional telephone/electrical closets.
 
 
E-2-4
 
 

--------------------------------------------------------------------------------

 
 
d.           Any person signing this Agreement on behalf of the Landlord and
Tenant warrants and represents he or she has the authority to do so.
 
e.           This Agreement shall not be deemed applicable to any additional
office space added to the Premises at any time or from time to time, whether by
any options under the Lease or otherwise, or to any portion of the Premises or
any additions thereto in the event of a renewal or extension, whether by any
options under the Lease or otherwise, unless expressly so provided in the Lease
or any amendment or supplement thereto.
 
f.           With respect to any amounts owed by Tenant hereunder and not paid
when due or Tenant’s failure to perform its obligations hereunder, Landlord
shall have all of the rights and remedies granted to Landlord under the Lease
for non-payment by Tenant of any amounts owed thereunder or failure by Tenant to
perform its obligations thereunder.
 
g.           Tenant shall not be permitted to occupy or store any items in the
Premises prior to Landlord's receipt of a temporary certificate of occupancy for
the Premises.
 
5.   Liability of Landlord.  Notwithstanding anything set forth herein, the
liability of Landlord, any agent of Landlord, or any of their respective
officers, directors, shareholders, partners or employees, for or in respect of
any default by Landlord under the terms of this Agreement or in respect of any
other claim or cause of action, shall be limited to Landlord’s equity interest
in the Building, and Tenant agrees to look solely to Landlord’s equity interest
in the Building for the recovery and satisfaction of any judgment against
Landlord, any agent of Landlord, or any of their respective officers, directors,
shareholders, partners or employees.
 


 

E-2-5


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
JANITORIAL SPECIFICATIONS
 
PUBLIC AREAS
 
DAILY:
 
1.           Empty wastebaskets and trash containers. Insert liners.
2.           Transport trash to designated areas as needed
3.           Empty and damp clean cigarette receptacles
4.           Dust mop hard surface floors
5.           Damp mop hard surface floors
6.           Dust all horizontal surfaces to hand heights (72 inches)
7.           Clean lobby glass, including front door
8.           Vacuum carpets and spot clean stains
9.           Polish stainless steel in elevators
10.         Spot clean non-stainless steel surfaces in elevators
11.         Spot clean walls, doors, door frames, partitions, light switches,
push plates, handles and railings
12.         Clean drinking fountains
13.         Sweep and polish outside entrances
14.         Turn out lights and properly secure building
15.         Sweep stairways


WEEKLY:


1.           Dust railings in stairways
2.           Spray buff resilient tile floors
3.           Wash all entrance glass
4.           Pick up litter in garage
5.           Clean elevator tracks and saddles
6.           Damp mop stairways


MONTHLY:


1.           Spot wash doors and door frames
2.           Wash non-steel surfaces in elevators
3.           Dust top of hallway lights
4.           Clean marble floors


QUARTERLY:


1.           Shampoo carpet in garage elevator (if any) and entrance mats
2.           Wash entrance doors from garage to office building

F-1
 
 

--------------------------------------------------------------------------------

 

PREMISES


DAILY:


1.           Empty wastebaskets; insert liners if required (supplied by
CONTRACTOR)
2.           Transport trash to designated space
3.           Empty and damp clean ash trays
4.   Dust horizontal surfaces of all furniture, including desks, chairs, tables,
file cabinets, bookcases, shelves, etc.
5.           Clean and sanitize drinking fountains
6.           Spot clean reception lobby glass
7.           Spot clean interior glass in partitions and doors
8.           Remove fingerprints from doors, frames, light switches, kick and
push plates and handles
9.           Papers on desks, drafting tables, filing cabinets, etc. are not to
be disturbed
10.         Dust mop hard surface floors
11.         Damp mop for spillage on hard surface floors
12.         Vacuum carpet and spot clean small spots as necessary
13.         Turn out lights and properly secured doors


WEEKLY:


1.           Spot clean walls around light switches, doors, push plates, etc.
2.           Damp mop hard surface floors
3.           Spray buff resilient tile floors
4.           Clean entrance door glass


MONTHLY:


1.           Dust Venetian blinds


QUARTERLY:


1.   High dust to include the following: pictures, frames, charts, graphs, and
similar wall hangings not reached in nightly cleaning.
2.   Dust vertical surfaces, such as walls, partitions, ventilating louvers and
other surfaces not reached in nightly cleaning.



F-2
 
 

--------------------------------------------------------------------------------

 

PUBLIC WASHROOM CLEANING SCHEDULE


DAILY:


1.           Clean, sanitize and polish all vitreous fixtures including toilet
bowls, urinals, and hand basins
2.           Clean, sanitize all flush rings, drain, and overflow outlets
3.           Clean and polish all chrome fittings
4.           Clean, sanitize all toilet seats
5.           Clean and polish all glass and mirrors
6.           Empty all containers and disposal
7.           Wash and sanitize exterior of all containers
8.           Empty and sanitize interior of all sanitary containers
9.           Spot clean metal partitions tops
10.         Remove spots, stains, splashes from area adjacent to hand basins
11.         Remove fingerprints from doors, frames, light switches, kick and
push plates handles, etc.
12.         Refill all dispensers to normal limits - napkins, soap, tissues
13.         Dust mop floor
14.         Damp mop and sanitize floor


WEEKLY:


1.   Low dust all horizontal surfaces to hand heights, including sills,
moldings, shelves, frames, ducts and heating/air conditioning outlets
2.           Dust top of metal partitions


MONTHLY:


1.           High dust above hand height all horizontal surfaces including
shelves, ledges, and moldings
2.           Machine scrub floors


SEMI-ANNUALLY:


1.           Wash and sanitize metal partitions


END OF EXHIBIT F





F-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
TENANT ESTOPPEL
 
_______________, 20____
 
 
Re:
Lease dated _______________, 2013 (the “Lease”), by and between SF Infinite
Drive, LLC (“Landlord”), and AntriaBio, Inc. (“Tenant”), covering Suite
________________ (the “Premises”) in the real estate project known as 1450
Infinite Drive in Louisville, Colorado (the “Building”).
 

 
Ladies and Gentlemen:
 
The undersigned, as Tenant, we hereby certify to you as follows:
 
1.           Tenant is the tenant under the Lease and has unconditionally
accepted possession of and now occupies the Premises pursuant to the terms of
the Lease, except for:  _____________________________. The Lease is in full
force and effect and is the valid and binding obligation of Tenant.
 
2.           All improvements, alterations and space required to be furnished
according to the Lease have been completed to the satisfaction of Tenant, all
sums required to be paid by Landlord to Tenant in connection with the
improvements (including, without limitation, any tenant allowance or rebate)
have been paid in full, and all other conditions precedent to the commencement
of the term of the Lease have been satisfied. The Premises comply with any
warranties made by Landlord in the Lease.
 
3.           To the best of Tenant’s knowledge and except as may be provided
below, as of the date hereof, Landlord has performed all of its obligations
under the Lease and neither Tenant nor Tenant, is currently in default under the
Lease and, to the best of Tenant’s knowledge, no event has occurred which with
the giving of notice or passage of time would constitute such a default, except
as follows: ________________________________________________________.
 
4.           There have been no representations or promises made by Landlord to
Tenant except as set forth in the Lease, and the Lease has not been modified,
altered or amended (in writing or orally) except as
follows:  _______________________________________________.
 
5.           As of the date hereof, there are no off-sets, defenses,
counterclaims or credits against rentals, nor have rentals been prepaid for more
than one month in advance, except as follows:
_______________________________________________________.
 
6.           The Lease commenced on _____________________, the Lease term
expires on ________________ and there are no renewal or expansion options except
as set forth in Sections ___ and ___ of the Lease. Tenant has no purchase
options or rights of first refusal, under the Lease with respect to sale of the
Building. Tenant has no cancellation rights except as expressly provided in the
Lease.
 
7.           Tenant is the legal and equitable owner and holder of the leasehold
interest in the Lease and Tenant has not assigned, transferred or encumbered its
interest under the Lease nor has Tenant sublet all or any portion of the
Premises, except as follows:  _________________________________________.
 
8.           As of the date hereof, all rental and other payments due under the
Lease are current and the next rental payment is due on  ______________, 20____
in the amount of $__________.
 
 
G-1
 
 

--------------------------------------------------------------------------------

 
 
9.           Additional rent for operating, maintenance, repair expenses,
property taxes and assessments and other such expenses and charges
(collectively, the “Operating Expenses”) is payable as provided in the Lease and
has been paid in accordance with Landlord’s rendered bills through
_____________, 20__.  Tenant’s Pro Rata Share is _____%. The next payment of
Operating Expenses is due on _______________, 20___ in the amount of
$___________ for the period of _______________.
 
10.           Landlord holds a security or other deposit pursuant to the Lease
in the amount of $__________.
 
11.           To the best of Tenant’s knowledge, the Premises are in good order
and condition, reasonable wear and tear excepted.
 
12.           There are no pending, or to Tenant’s knowledge threatened,
actions, voluntary or involuntary, against Tenant under federal or state
bankruptcy or insolvency laws.
 
13.           This letter shall inure to your benefit and to the benefit of your
successors and assigns and shall be binding upon the undersigned and the
undersigned’s heirs, personal representatives, successors and assigns.
 
14.           The undersigned individual executing this letter on behalf of
Tenant represents and warrants that he or she is duly authorized to execute and
deliver this letter on Tenant’s behalf.
 
The above statements are made with the understanding that Purchaser will rely on
them in connection with the above-mentioned acquisition.
 

 
Very truly yours,
 
________________________________
________________________________
 
 
By:______________________________                                                                
Its:______________________________                                                                
 



END OF EXHIBIT G
 


 

G-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
OPTION AGREEMENT
 
THIS OPTION AGREEMENT TO LEASE is attached to the Lease between SF INFINITE
DRIVE, LLC, a Delaware limited liability company, as landlord (“Landlord”), and
ANTRIABIO, INC., a Delaware corporation, as tenant (“Tenant”).
 
Tenant shall have the following option (the "Option") to renew this Lease:
 
1.           Subject to the provisions of this Option Agreement, Tenant may, by
notifying Landlord of its election in writing ("Extension Notice"), renew this
Lease for one (1) additional lease term (the "Second Lease Term") beginning on
the day next following the expiration date of the Lease Term and continuing for
five (5) years thereafter.  Such renewal shall be on all of the terms and
conditions of this Lease which are not inconsistent herewith, except that the
rentals payable during the Second Lease Term shall be at the existing fair
market rental (the "Fair Market Rate") of comparable space as of the date of
renewal, but not less than the Base Rent, including adjustments to Base Rent,
payable with respect to the final year of the Lease Term.
 
2.           The Fair Market Rate for the Premises shall be the then going rate
for comparable space in the Building as determined by Landlord in good
faith.  Landlord shall notify Tenant of Landlord's good faith determination of
the prevailing Fair Market Rate no later than ten (10) months prior to the end
of the Lease Term.  No later than one (1) month after Landlord notifies Tenant
of the prevailing Fair Market Rate, Tenant shall notify Landlord whether Tenant
accepts Landlord's determination.  If Tenant fails to so notify Landlord, Tenant
will be deemed conclusively to have accepted Landlord's determination.  If
Tenant does not accept Landlord's determination (and if Tenant is not deemed to
have accepted Landlord's determination), then Landlord and Tenant will each
appoint a real estate broker with at least ten (10) years’ full-time
professional experience in leasing commercial properties similar to the Premises
in the geographic area in which the Premises are located and each broker shall
submit an opinion of the fair market rental value of the Premises. If either
Landlord or Tenant does not appoint a broker within ten (10) days after the
other has given notice of the name of its broker, the single broker appointed
will be the sole broker and will set the then fair market rental value of the
Premises. If two brokers are appointed pursuant to this Section, those brokers
will each submit an opinion of the fair market rental value of the Premises
within thirty (30) days after the second broker has been appointed, and the fair
market rental value of the Premises shall be the average of the two values
submitted by the brokers.  If either Landlord or Tenant objects to the fair
market rental value of the Premises determined in accordance with this Section,
the objecting party shall notify the other party of its objection within fifteen
(15) days of the receipt of the final determination of the fair market rental
value of the Premises under this Section, and Tenant's election to exercise the
Option shall be deemed to be rescinded, Tenant shall have no further rights
under the Option, and the Lease shall expire on the original date that the Lease
Term was to expire.
 
3.           Tenant may exercise the Option to Extend if and only if (A) Tenant
is not then in Default or in Breach, and (B) Landlord receives from Tenant an
irrevocable written notice exercising the Option to Extend at least nine (9)
months, but not sooner than twelve (12) months, before the Expiration
Date.  If  Tenant commits a Default during the period after the exercise of the
Option to Extend but prior to the commencement date of the Option Term, and
fails to cure such Default within the applicable cure period (but no later than
the day immediately prior to the commencement of the Option Term if earlier),
then in Landlord’s sole discretion, Landlord may treat Tenant’s election to
exercise the Option to Extend as ineffective, in which event this Lease shall
expire on the Expiration Date as of Tenant had not given such notice.
 
H-1
 
 

--------------------------------------------------------------------------------

 
 
4.           The Option to Extend granted to Tenant is personal to Tenant and
shall not be transferable or assignable, by operation of law or otherwise,
voluntarily, to any assignee of this Lease, or sublessee of all or any part of
the Premises, or any other person or entity other than a Permitted
Transferee.  Time shall be of the essence with respect to all of the provisions
of this Option Agreement.
 


 
END OF EXHIBIT H
 

H-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
PARKING
 
1.           Landlord hereby agrees to make available to Tenant, and Tenant
hereby agrees to take, during the full term of this Lease, permits (the “Parking
Permits”) to park automobiles at a ratio of 3 permits per 1,000 RSF of the
Premises (i.e., 81 parking spaces total) in the unassigned parking areas
surrounding the Building (the “Parking Facilities”), upon the terms and
conditions of this Exhibit I.  During the Lease Term, Tenant may surrender any
Parking Permits and when surrendered, Landlord shall have no further obligation
to make the number of surrendered Parking Permits available to Tenant for Lease.
 
2.           If the parking spaces covered by any of the Parking Permits are not
available or become unavailable to Tenant (due to causes beyond the reasonable
control of Landlord) during any portion of the Lease Term, Landlord shall use
good faith efforts to make available to Tenant alternate parking spaces located
reasonably near the Building until the parking spaces covered by the Parking
Permits are made available to Tenant.
 
3.           Tenant's right to park in the Parking Facilities shall be
non-exclusive and Tenant's use of the Parking Permits shall be subject to such
rules and regulations as may be promulgated by Landlord or the operator of the
Parking Facilities from time to time.
 
4.           Upon the occurrence of an Event of Default, Landlord shall have the
right (in addition to all other rights, remedies and recourse hereunder and at
law) to suspend any or all of the Parking Permits without prior notice or
warning to Tenant.
 
5.           Landlord reserves the right in its sole and absolute discretion to
determine whether the Parking Facilities are or are becoming overburdened, to
allocate and assign parking spaces among Tenant and other tenants, to
reconfigure the Parking Facilities, and/or to modify the existing ingress to and
egress from the Parking Facilities as Landlord shall deem appropriate.
 
6.           Use of the Parking Facilities is at the sole risk of the users of
such facilities, and Landlord assumes no liability for personal injury, theft or
property damage, or any other loss occurring during, as a result of, or in
connection with such use.  Landlord shall have no liability whatsoever to Tenant
or any other person (including, without limitation, Tenant's agents, employees,
invitees, guests, clients or customers) for any property damage to vehicles or
their contents and/or personal injury which might occur as a result of or in
connection with the parking of vehicles in or about the Building.  Tenant shall
indemnify and hold Landlord harmless from and against any and all costs, claims,
causes of action, and expenses (including reasonable attorneys' fees) which
Landlord may incur in connection with or arising out of use of the Parking
Facilities by Tenant and/or Tenant's agents, employees, invitees, guests,
clients or customers.
 
7.           To ensure that only those parties designated by Tenant are using
the Parking Facilities, Tenant shall provide Landlord with a complete list of
the names of all of Tenant's employees issued access cards, which list shall
contain the corresponding license plate numbers of those vehicles owned, leased
or used by each of said employees.  Such list shall be updated by Tenant
periodically, as necessary, and shall contain a specific designation as to which
vehicles of which employees have been issued decals for parking spaces.
 
8.           Intentionally Deleted.
 
I-1
 
 

--------------------------------------------------------------------------------

 
 
9.           This Exhibit I shall not be deemed to create a bailment between the
parties hereto, it being expressly agreed and understood that the only
relationship created between Landlord and Tenant pursuant to this Exhibit I is
that of licensor and licensee, respectively.
 


 
END OF EXHIBIT I
 


 

I-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J
 
LANDLORD’S FF&E






[To be determined]

K-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
Definitions
 
“Denver Metropolitan Area” shall mean the area covered by Denver CBD and
surrounding counties and located in the State of Colorado.
 
“Common Areas” means the parking areas; driveways, roadways and truckways;
pedestrian sidewalks; courtyards, loading docks, delivery areas and service
areas; landscaped areas, detention basins and related control structures and
facilities; public bathrooms and comfort stations; public stairways, elevators,
escalators and corridors; public lobbies and all other areas, equipment or
improvements which may be provided by Landlord for the convenience and use in
common by Landlord and the tenants of the Building including without limitation,
all heating, ventilating and cooling systems provided by Landlord for all
tenants.
 
“Controllable Expenses” shall mean only those Expenses over which Landlord has
control to manage such line item expense and shall exclude all costs that are
not within the control of Landlord. Those costs that are not within the control
of Landlord include, without limitation, real estate taxes, personal property
taxes and other governmental assessments and impositions, government mandated
wage increases, insurance including deductibles payable as a result of damage to
the Building, any uninsured physical damage, snow and ice removal, electricity
and other utilities and fuel expenses.
 
“Environmental Requirements” collectively shall mean and include all present and
future laws and any amendments (whether common law, statute, rule, order,
regulation or otherwise), permits, and other requirements or guidelines of
governmental authorities applicable to the Premises and relating to the
environment and environmental conditions or to any Hazardous Substances
(including the Comprehensive Environmental Response Compensation, and Liability
Act of 1980, 42 U.S.C. §§ 9601 et seq., the Federal Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 6901 et seq., the Federal Water Pollution
Control Act, 33 U.S.C. §§ 1251 et seq., the Clean Air Act, 33 U.S.C. §§ 7401 et
seq., the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Toxic Substances Control
Act, 15 U.S.C. §§ 2601-2629, the Safe Drinking Water Act, 42 U.S.C.
§§ 300f-300j, the Emergency Planning and Community Right-To-Know Act, 42 U.S.C.
§§ 1101 et seq., and any so-called Super Fund” or “Super Lien” law,
environmental laws administered by the Environmental Protection Agency, any
similar state and local laws and regulations, all amendments thereto and all
regulations, orders, decisions, and decrees now or hereafter promulgated
thereunder).
 
“Expenses” shall mean all costs and expenses paid or incurred by or on behalf of
Landlord for operating, maintaining, repairing, upgrading, replacing, and
managing the Project, including, without limitation, the costs of heating,
cooling and lighting; trash removal; painting; cleaning; landscaping and grounds
maintenance; window cleaning; repair and maintenance (including, but not limited
to, Landlord’s repair, maintenance and service obligations set forth in Section
5.2 and 5.3 hereof) of Common Areas, non-structural portions of roofs and roof
membranes, exterior walls, HVAC maintenance, sprinklers, electrical, connections
and distribution systems, utility lines, vault spaces and equipment therein
(including, without limitation, elevator lifts) (but expressly excluding any
costs and expenses related to maintenance, repair and replacement of the
Structural Portions of the Building and underground utilities); maintenance and
repair of all personal property of Landlord used or useful in connection with
the Project; loading docks and truck docks; fuel, gas, water, sewer, steam,
electricity and other utility charges (other than utilities metered directly to
and paid by other tenants); insurance (including, without limitation, fire and
extended coverage, comprehensive public liability and rental loss insurance
covering not less than one year of Rent to be paid by all tenants in the
Project, worker’s compensation and automobile, in limits and upon terms selected
by Landlord but not less than those required hereunder as well as other
insurance
 
1.1-1
 
 

--------------------------------------------------------------------------------

 
 
customarily carried from time to time by landlords of comparable office
buildings in the Denver Metropolitan Area) and insurance deductibles; security
or traffic control forces or equipment (not to be construed to require Landlord
to provide such services or equipment); uniforms, supplies; holiday decorations;
sales and use taxes on purchased goods; costs paid to service providers and
contractors; costs incurred with respect to any “shuttle” bus, car pooling or
other transportation service servicing the Project; and other labor costs,
payroll taxes, insurance, training and costs of wages, salaries and fringe
benefits of persons engaged in the operation, management, maintenance or repair
of the Project at or below the level of building manager other than the
allocated expenses of the regional building manager; a management fee not in
excess of market rates; and any other expense or charge which, in accordance
with generally accepted accounting or management principles, would be considered
as an expense of operating, maintaining upgrading, replacing, managing, or
repairing the Project.
 
Expenses shall not include items included within the meaning of the term Taxes;
costs of capital improvements to the Project (except as hereinafter provided);
depreciation or amortization charges with respect to a capital improvement
(except as hereinafter provided); interest and principal payments on mortgages;
and brokerage and leasing commissions; costs incurred to procure or negotiate
leases with any existing or prospective tenants; costs to enforce leases against
other tenants; cost of improvement and re-decorating allowances provided to
other tenants; any cost or expenditure for which Landlord is reimbursed solely
by other tenants (other than contributions for Taxes and Expenses); and any
items customarily excluded pursuant to Generally Accepted Accounting Principals.
 
Expenses shall include (i) the cost of any capital improvements (but excluding
capital improvements of the Structural Portions of the Building) made on or
after the Commencement Date which are made or installed either for the purpose
of reducing any cost included within Expenses or which are required under any
applicable Governmental Regulations which were not applicable to the Project on
the date of this Lease amortized over the useful life of such capital
improvement (as determined in accordance with generally accepted accounting
principles), together with interest on the unamortized cost of such improvement
at the Prime Rate on the date the cost of such capital improvement was incurred.
To the extent that Expenses include the costs of capital improvements as
provided in this paragraph, Landlord shall be permitted to do the same with
respect to the costs of leasing such capital item.
 
Landlord shall segregate Expenses into the following categories (each, a
“Sector”): (i) clean room space; (ii) lab space; (iii) office space and
(iv) storage space.  The Expenses segregated into such categories, as determined
by Landlord in its sole discretion, shall constitute “Sector Expenses”
hereunder.
 
“Force Majeure” shall mean acts of God, fire, earthquake, flood, explosion,
actions of the elements, war, invasion, insurrection, riot, mob violence,
sabotage, inability to procure or general shortage of labor, equipment,
facility, materials or supplies in the open market, failure of transportation,
strikes, lock outs, actions of labor unions, condemnation, requisition, laws,
governmental action or inaction, orders of government or civil or military or
naval authorities or any cause, whether similar or dissimilar to the foregoing,
not within the reasonable control of, as applicable, the Landlord or the
Landlord Parties, or the Tenant or the Tenant Parties. In no event, however,
shall a lack of money be grounds for Force Majeure.
 
“Governmental Regulations” shall mean all instruments of record that burden the
Real Estate and all requirements, rules, orders, codes and regulations of the
federal, state and municipal governments or other duly constituted public
authority, and of any board of insurance regulators or underwriters, health
officer, fire marshal, and/or building inspector affecting or relating to the
Premises, the business conducted in the Premises and Tenant’s use of the
Premises including the making of Alterations.
 
1.1-2
 
 

--------------------------------------------------------------------------------

 
 
“Lease Year” shall mean each consecutive twelve-month period beginning with the
Rent Commencement Date, except that if the Rent Commencement Date is other than
the first day of a calendar month, then the first Lease Year shall be the period
from the Rent Commencement Date through the date twelve months after the last
day of the calendar month in which the Rent Commencement Date occurs, and each
subsequent Lease Year shall be the period of twelve months following the last
day of the prior Lease Year.
 
“Sector” and “Sector Expenses” see definition of Expenses.
 
“Taxes” shall mean all taxes and assessments, special or ordinary, and all other
impositions of every kind and nature whatsoever (including, without limitation,
any transit tax, sewer rents, impact fee, and school district assessments),
which may be levied, assessed, charged or imposed upon the Project or any
personal property owned or leased by Landlord and used therewith, together with
all fees and costs incurred by Landlord for the purpose of contesting or
protesting the amounts or rates of Taxes. Taxes shall not include any income,
excess profit, franchise, capital stock, estate or inheritance tax payable by
Landlord except as specifically provided in the next sentence and in Section
2.4. If at any time during the Lease Term the method of taxation prevailing at
the Commencement Date shall be altered so that any new or additional tax
assessment, levy, imposition, or charge, or any part thereof, shall be imposed
in place or partly in place of any Taxes or contemplated increase therein,
including without limitation any tax, assessment, levy, imposition or charge on
Rent, then all such taxes, assessments, levies, impositions or charges shall be
deemed to be Taxes for the purpose hereof, to the extent that such Taxes would
be payable if the Project was the only property of Landlord subject to such tax.
If any assessments constituting Taxes are or may be payable to the applicable
taxing authority in installments over more than one Lease Year then, Landlord
shall cause such Taxes to be paid in installments, and only those installments
(plus any interest thereon) payable during a Lease Year in which the Lease Term
falls shall be included in Taxes for such Lease Year in which payment is due.
Otherwise, Taxes “for” a Lease Year shall be deemed to refer, at Landlord’s
option, either to Taxes payable in such Lease Year or  to Taxes levied, assessed
or otherwise accrued or imposed for such Lease Year without regard to when such
Taxes are payable. Taxes shall not include interest and penalties for late
payment, except to the extent that such penalty or interest is attributable to
Tenant’s failure to remit on a timely basis Tenant’s Pro Rata Share of Taxes. If
such interest or penalty is attributable solely to Tenant’s failure to remit
Tenant’s Pro Rata Share of Taxes, then Tenant shall be solely responsible for
payment of such interest and/or penalty. If such interest or penalty is
attributable to such failure by Tenant and to other tenants’ failure to pay
their pro rata share of Taxes, Tenant shall pay its proportionate share of the
amount of such interest and/or penalty.
 
“Tenant’s Pro Rata Share” As used in this Lease, “Tenant’s Pro Rata Share” shall
mean the ratio of dividing (i) RSF for the applicable Sector in the Premises by
(ii) the total RSF for all Sector space in the Building, as the same may be
modified by Landlord from time to time.  The initial Tenant’s Pro Rata Share for
each Sector of the Premises is as follows: (1) for lab space –  30%, which has
been computed by dividing 13,474 RSF (Lab Space in the Premises) by 45,498 RSF
(total Lab Space in the Building); (2) for office space – 14%, which has been
computed by dividing 10,364 RSF (Office Space in the Premises) by 72,040 RSF
(total Office Space in the Building); and (3) for clean room space – 11%, which
has been computed by dividing 3,423 RSF (Clean Room Space in the premises) by
31,748 RSF (Clean Room Space in Building).
 

1.1-3
 
 
 
 

--------------------------------------------------------------------------------

 
